TABLE OF CONTENTS



Exhibit 10.2
BENEFITS AND COMPENSATION MATTERS AGREEMENT
DATED AS OF OCTOBER 25, 2011,
AMONG
ITT CORPORATION,
XYLEM INC.
AND
EXELIS INC.



--------------------------------------------------------------------------------



 



 



Table of Contents

              Page  
1. EMPLOYEES
    1  
2. BENEFIT PROGRAM PARTICIPATION
    2  
3. DEFINED BENEFIT PLANS
    4  
4. DEFINED CONTRIBUTION PLANS
    8  
5. EMPLOYEE HEALTH AND WELFARE BENEFIT PLANS
    11  
6. INCENTIVE PLANS
    14  
7. STOCK OPTIONS AND OTHER AWARDS
    15  
8. COLI
    17  
9. DIRECTOR PLANS
    18  
10. COLLECTIVE BARGAINING AGREEMENTS
    18  
11. TRANSITION SERVICES
    19  
12. ALLOCATION OF BALANCE SHEET ACCOUNTS
    19  
13. ACCESS TO INFORMATION AND DATA EXCHANGE
    20  
14. NOTICES; COOPERATION
    21  
15. FURTHER ASSURANCES
    22  
16. INDEMNIFICATION
    22  
17. DISPUTE RESOLUTION
    23  
18. MISCELLANEOUS
    23  
19. DEFINITIONS
    1  





--------------------------------------------------------------------------------



TABLE OF CONTENTS



1

     BENEFITS AND COMPENSATION MATTERS AGREEMENT dated as of October 25, 2011,
among ITT CORPORATION, an Indiana corporation (which, together with its
subsidiaries, is herein referred to as “ITT”), Xylem Inc., an Indiana
corporation, (which, together with its subsidiaries, is herein referred to as
“Water”), and Exelis Inc., an Indiana corporation (which, together with its
subsidiaries, is herein referred to as “Defense”).
          WHEREAS, the Board of Directors of ITT (the “Board”) has determined
that it is appropriate, desirable and in the best interests of ITT, its
shareholders and its other constituents, to separate ITT into three separate,
publicly traded companies, one for each of (i) the ITT Retained Business, which
shall be owned and conducted, directly or indirectly, by ITT, (ii) the Defense
Business, which shall be owned and conducted, directly or indirectly, by Defense
and (iii) the Water Business, which shall be owned and conducted, directly or
indirectly, by Water;
          WHEREAS, the Board of Directors of ITT has determined that it is
appropriate and desirable to distribute to the holders of shares of common
stock, par value $1.00 per share, of ITT (the “ITT Common Stock”), on a pro rata
basis (in each case without consideration being paid by such shareholders)
(A) all of the outstanding shares of common stock, par value $.01 per share, of
Water (the “Water Common Stock”) and (B) all of the outstanding shares of common
stock, par value $.01 per share, of Defense (the “Defense Common Stock”) (such
transactions as they may be amended or modified from time to time, the
“Distribution”);
          WHEREAS, ITT, Water and Defense have executed a distribution agreement
dated as of the date hereof (the “Distribution Agreement”) to effectuate such
Distribution and allocate and assign certain responsibilities; and
          WHEREAS, each of ITT, Water and Defense has determined that it is
necessary and desirable to allocate and assign responsibility for certain
employee benefit liabilities in respect of the activities of the businesses of
such entities on the Distribution Date (as defined herein) and those liabilities
in respect of other businesses and activities of ITT and its former subsidiaries
and certain other matters.
          NOW, THEREFORE, in consideration of the mutual promises and covenants
contained herein, ITT, Water and Defense agree as follows:

          1. EMPLOYEES. (a) General. Effective as of the Distribution Date, ITT
shall transfer all employees listed on Schedule 1(a)(i) to Water and all such
employees shall become Water Employees. Effective as of the Distribution Date,
ITT shall transfer all employees listed on Schedule 1(a)(ii) to Defense and all
such employees shall become Defense Employees. All Preexisting ITT Employees
employed by legal entities that became legal entities of ITT following the
Distribution Date shall be ITT Employees. All Preexisting ITT Employees employed
by legal entities that became legal entities of Water following the Distribution
Date shall be Water Employees. All Preexisting ITT Employees employed by legal
entities that became legal entities of Defense following the Distribution Date
shall be Defense Employees. Except as expressly identified in this Agreement,
Defense shall be liable for all liabilities, claims or controversies involving
Defense Employees, Water shall be liable for all liabilities, claims or



--------------------------------------------------------------------------------



TABLE OF CONTENTS



 

2 
controversies involving Water Employees and ITT shall be liable for all
liabilities, claims or controversies involving ITT Employees and ITT Retirees.
          (b) Schedule of Water Employees and Defense Employees. As of the date
of this Agreement, ITT, Water and Defense shall have in good faith determined
which individuals who are Preexisting ITT Employees shall become Water Employees
and Defense Employees on no later than the Distribution Date. Such lists may be
modified only by written consent by each of ITT, Water and Defense on or
following the Distribution Date. Prior to the Distribution Date, ITT may modify
such lists without the consent of Water and Defense.
          (c) Non-Termination of Employment. Except as otherwise expressly
provided herein and in compliance with Section 2(d) of this Agreement, no
provision of, or event arising under, this Agreement, the Distribution Agreement
or any of the Ancillary Agreements shall be construed to create any right, or
accelerate entitlement, to any compensation or benefit whatsoever on the part of
any Preexisting ITT Employee or other future, present, or former employee of
ITT, Water or Defense and any of their respective Subsidiaries.
          (d) Employment Agreements. As soon as practicable on or after the
execution of this Agreement, ITT, Water and Defense shall use their reasonable
best efforts to enter into, or have in place, an employment agreement with each
of the Preexisting ITT Employees listed on Schedule 1(d) attached hereto, which
employment agreements shall become effective on the Close of the Distribution
Date. Water shall assume from ITT the employment agreement of Frank Jimenez,
along with the pension assets and liabilities identified in such agreement.
Defense shall assume from ITT the employment agreement of Chris Bernhardt. ITT
shall continue to be bound by the employment agreement of Denise Ramos.
          (e) No Solicit; No Hire. As described in Section 5.1 of the
Distribution Agreement and agreed to by ITT, Defense and Water, none of ITT,
Water or Defense shall solicit or hire Preexisting ITT Employees for such period
following the Effective Time as specified therein, without receiving the written
consent of the affected prior employer. In respect of countries whose local laws
declare as invalid or unenforceable or prohibit any agreement between employers
not to hire employees of the other, ITT, Defense and Water will not have an
agreement not to hire employees of the other but agree not to actively solicit
the services of each other’s employees for such period following the Effective
Time as specified in the Distribution Agreement.

          2. BENEFIT PROGRAM PARTICIPATION. (a) Except as specifically provided
herein with respect to particular compensation or benefit programs, all Water
Employees and Defense Employees will cease participation in all ITT benefit
plans and programs no later than immediately prior to the Distribution Date;
provided that certain Water Employees who participate in the ITT Industries
Pension Plan for UK Expatriates, Godwin Pumps Limited Pension Scheme and ITT
Retirement Savings Plan, as identified as Items 23 and 24 on Schedule 3(a)(iii)
and Item 14 of Schedule 4(a)(iii) shall continue to participate in their
respective plans following the Distribution Date, subject to the terms of such
plans. As soon as reasonably practicable, ITT will retain liability for all
incurred but not yet reported claims of Water Employees and Defense Employees
who participate in the ITT welfare benefit plans and programs through the
earlier of (i) December 31, 2011 or (ii) the date on which two separate



--------------------------------------------------------------------------------



TABLE OF CONTENTS



3

liability accounts for Water and Defense are created. The separate liability
accounts shall correspond to the new bank accounts established by Water and by
Defense for new incurred but not yet reported claims. The balance of the new
accounts shall be transferred as soon as reasonably practicable following the
Distribution Date.
          (b) (i) Water shall cause to be recognized each Water Employee’s
service with ITT for purposes of determining (x) eligibility for vacation
benefits, short-term disability and severance benefits and (y) eligibility for
vesting under all other employee benefit plans and policies of Water applicable
to such Water Employees, to the extent such service was recognized by ITT for
such purposes.
          (ii) Defense shall cause to be recognized each Defense Employee’s
service with ITT for purposes of determining (x) eligibility for vacation
benefits, short-term disability and severance benefits and (y) eligibility for
vesting under all other employee benefit plans and policies of Defense
applicable to such Defense Employees, to the extent such service was recognized
by ITT for such purposes.
          (c) Nothing in this Agreement shall be construed or interpreted to
restrict ITT’s, Water’s or Defense’s right or authority to amend or terminate
any of its employee benefit plans, policies or programs effective as of a date
following the Distribution Date, except neither Defense nor any successor entity
to Defense may amend or alter the eligibility schedule described for Preexisting
ITT Employees under Sections 3(b)(vii) and 3(c)(iv) or the requirement not to
reduce or eliminate health benefits under Section 5(b)(ix).
          (d) Any Preexisting ITT Employee who, on the Distribution Date, is
employed by ITT, Defense or Water shall not be deemed either to have terminated
employment or to be in retirement status under any employee benefit plan
operated by ITT, Water or Defense. Except to the extent required by law and as
otherwise stated in Section 3(b)(vii), any Preexisting ITT Employee who, on the
Distribution Date, is employed by ITT, Defense or Water shall not, solely as a
result of the Distribution or related transactions, be eligible to receive
payment of, or exercise any portability rights in respect of, his or her vested
benefit or retirement allowance under any employee benefit plan operated by ITT,
Water or Defense; provided, that each Water Employee and each Defense Employee
shall receive credit for their service with ITT prior to the Distribution Date
from Water or Defense as provided in this Article II. As permitted by Final
Treasury Regulation Section 1.409A-1(h)(4), ITT, Water and Defense agree that
any employee and any other “service provider” within the meaning of the term as
defined in Section 409A of the Code who provides services to ITT immediately
before the transactions contemplated hereby and provides services to ITT, Water
or Defense after and in connection with such transactions shall not be treated
as separating from service for purposes of Section 409A of the Code.
          (e) Except as otherwise specified on any of the Schedules, which are
specifically incorporated by reference to this Agreement, (i) any ITT Plan
maintained by ITT prior to the Distribution Date will continue to be maintained
by ITT following the Distribution Date, (ii) any Defense Plan maintained by
Defense prior to the Distribution Date will continue to be maintained by Defense
following the Distribution Date and (iii) any Water Plan maintained by Water
prior to the Distribution Date will continue to be maintained by Water following
the Distribution Date. Unless otherwise specified in this Agreement, all assets
and liabilities of any



--------------------------------------------------------------------------------



TABLE OF CONTENTS



4

Plan, Defense Plan or Water Plan will remain with and be assumed by the entity
maintaining such plan.

          3. DEFINED BENEFIT PLANS. (a) List of Defined Benefit Plans.
(i) Certain current and former employees of ITT, Water and Defense participate
in ITT Group tax qualified defined benefit pension plans made available for
certain ITT Group employees in the United States. Schedule 3(a)(i) lists each
defined benefit pension plan applicable to Preexisting ITT Employees (the “US
Qualified DB Plans”).
          (ii) Certain current and former employees of ITT, Water and Defense
participate in ITT Group tax non-qualified defined benefit pension plans made
available for certain ITT Group employees in the United States.
Schedule 3(a)(ii) lists each defined benefit pension plan applicable to
Preexisting ITT Employees (the “US Non-Qualified DB Plans”).
          (iii) Certain current and former employees of ITT, Water and Defense
participate in ITT Group defined benefit pension plans made available for
certain ITT Group employees outside of the United States. Schedule 3(a)(iii)
lists each defined benefit pension plan applicable to Preexisting ITT Employees
(the “Non-US DB Plans”).
          (b) US Qualified DB Plans. (i) Continuation of US Qualified DB Plans.
Following the Distribution Date, ITT shall continue to sponsor the ITT US
Qualified DB Plans as so identified on Schedule 3(a)(i). Following the
Distribution Date, Defense shall continue to sponsor the Defense US Qualified DB
Plans as so identified on Schedule 3(a)(i). Following the Distribution Date,
Water shall continue to sponsor the Water US DB Qualified Plans as so identified
on Schedule 3(a)(i). Each of ITT, Defense and Water shall assume all liabilities
associated with such plans that it sponsors following the Distribution Date,
whether incurred prior to, on or following the Distribution Date; provided, that
Defense shall recognize the additional service credit as specified in
Section 3(b)(v) of this Agreement. Each of ITT, Defense and Water shall retain
all accrued benefits associated with such plans that it sponsors following the
Distribution Date, whether accrued prior to, on or following the Distribution
Date.
          (ii) Adoption of US Qualified DB Plan. Effective as of the
Distribution Date, Water shall adopt New ITT Pension Plan for Bargaining Unit
Employees, Seneca Falls, New York, which shall have terms similar in all
material respects to the ITT Pension Plan for Bargaining Unit Employees, Seneca
Falls, New York maintained by ITT and identified as Item 16 on Schedule 3(a)(i).
As soon as practicable on or after the Distribution Date, ITT shall transfer to
Water the assets and liabilities associated with Water Employees who
participated in the ITT Pension Plan for Bargaining Unit Employees, Seneca
Falls, New York as identified as Item 16 on Schedule 3(a)(i). Such assets will
be transferred in kind to the maximum extent practicable. The plan actuary for
such plan shall be responsible for determining the appropriate amount of assets
and liabilities to be allocated per employee transferred, in each case in
accordance with applicable law.
          (iii) Adoption of New Master Trusts. As soon as practicable on or
after the Distribution Date, Water shall adopt a new trust that is substantially
similar in all material respects to the Master Trust (the “New Water Trust”).
Effective as of the Distribution Date, ITT



--------------------------------------------------------------------------------



TABLE OF CONTENTS



5

shall adopt a new trust that is substantially similar in all material respects
to the Master Trust (the “New ITT Trust”).
          (iv) Transfer of Master Trust and Assets. As soon as practicable on or
after the Distribution Date, ITT shall transfer to Defense the Master Trust, and
Defense shall assume all liabilities associated with such Master Trust. As soon
as practicable on or after the Distribution Date, the interests of the US
Qualified DB Plans identified on Schedule 3(b)(iv) will be liquidated and cash
will be transferred from the Master Trust to the New Water Trust in the amount
identified on Schedule 3(b)(iv) and to the New ITT Trust in the amount
identified on Schedule 3(b)(iv). All other interests will remain in the Master
Trust at Defense.
          (v) Transfer of US Qualified DB Plans to Defense. Effective as of the
Distribution Date, ITT shall transfer to Defense the defined benefit pension
plans identified as Items 1-7 on Schedule 3(a)(i), and Defense shall assume all
liabilities associated with such plans, including with respect to accrued
benefits thereof.
          (vi) Transfer of US Qualified DB Plans to Water. Effective as of the
Distribution Date, ITT shall transfer to Water the ITT US Qualified DB Plans
identified as Items 19-22 on Schedule 3(a)(i), and Water shall assume all
liabilities associated with such plans, including with respect to accrued
benefits thereof.
          (vii) Additional Retirement Eligibility. (A) Effective as of the
Distribution Date, any ITT Employee or any Water Employee who has accrued
benefits under the ITT Salaried Retirement Plan as reflected on that plan’s
records as of the Distribution Date and who is eligible to receive retirement
benefits thereunder may elect to commence receipt of that person’s retirement
benefits under the ITT Salaried Retirement Plan on or after the Distribution
Date. Any ITT Employee or Water Employee shall cease earning additional
eligibility service at the earliest of the fifth anniversary of the Distribution
Date, the date on which the employee is terminated, the date on which benefits
attributable to the Traditional Pension Plan formula commence, the date of death
or a Change in Control of ITT or Water, respectively (the “Eligibility End
Date”). Any ITT Employee or any Water Employee who is eligible to begin
retirement as of the Distribution Date who elects to commence receipt of that
person’s retirement benefits under the ITT Salaried Retirement Plan shall not
continue to earn eligibility service following the later of the Distribution
Date and the last month preceding the annuity start date. Following the
Eligibility End Date, no ITT Employee or Water Employee will receive credit
toward the retirement criteria specified in the ITT Salaried Retirement Plan.
Except as provided in this Section 3(b)(vii), all accrued benefits under the ITT
Salaried Retirement Plan will be frozen with respect to any ITT Employee or any
Water Employee as of the Distribution Date.
          (B) Effective as of the later of the Distribution Date and January 1,
2012, any Defense Employee who has accrued benefits under the ITT Salaried
Retirement Plan may make a one-time irrevocable election either to (x) continue
earning eligibility and benefit service under the Traditional Pension Plan
formula defined in the ITT Salaried Retirement Plan or (y) choose to begin
participation in the enhanced employer-contribution portion of the defined
contribution plan identified as Item 1 on Schedule 4(a)(i).



--------------------------------------------------------------------------------



TABLE OF CONTENTS



6

          (C) Following the Distribution Date, all unvested benefits accrued by
Preexisting ITT Employees under the ITT Salaried Retirement Plan who have at
least one year of service credit as of the Distribution Date, which are
attributable to ITT Employees and Water Employees (other than the ability to
continue earning eligibility service for up to five years as described above)
shall be vested as of the Distribution Date. Unvested benefits attributable to
Defense Employees shall remain unchanged and Defense shall remain liable for all
benefits (unvested or vested) attributable to Defense Employees.
          (c) US Non-Qualified DB Plans. (i) Continuation of US Non-Qualified DB
Plans. Following the Distribution Date, ITT shall continue to sponsor the ITT US
Non-Qualified DB Plans as so identified on Schedule 3(a)(ii). Following the
Distribution Date, Defense shall sponsor the Defense US Non-Qualified DB Plans
as so identified on Schedule 3(a)(ii). Following the Distribution Date, Water
shall sponsor the Water US Non-Qualified DB Plans as so identified on
Schedule 3(a)(ii). Each of ITT, Defense and Water shall assume all liabilities
associated with such plans that it sponsors following the Distribution Date,
whether incurred prior to, on or following the Distribution Date; provided, that
Defense shall recognize the additional service credit as specified in
Section 3(c)(iv) of this Agreement. Each of ITT, Defense and Water shall be
liable for all accrued benefits associated with such plans that it sponsors
following the Distribution Date, whether accrued prior to, on or following the
Distribution Date.
          (ii) Excess Pension Plans. Effective as of the Distribution Date, ITT
shall cause the transfer of the sponsorship of the ITT US Non-Qualified DB Plans
identified as Items 1-7 on Schedule 3(a)(ii) to Defense; provided, that Defense
shall recognize the additional service credit as specified in Section 3(c)(iv)
of this Agreement.
          Defense does hereby assume liability for all benefits accrued prior to
the Distribution Date under the ITT Excess Pension Plans, the ITT Enhanced
Pension Plan, Federal Labs Unfunded 1, EDO Excess Plan — SERP and the Retirement
Plan for Non-Management Directors of ITT Corp. identified as Items 1, 3-7 on
Schedule 3(a)(ii) for all Preexisting ITT Employees, except as provided in the
Ancillary Agreements.
          (iii) Ex Gratia Plan. Effective as of the Distribution Date, ITT shall
cause the transfer of the Ex Gratia Plan to Defense identified as Item 2 on
Schedule 3(a)(ii) along with all liabilities accrued under the plan with the
exception of any liabilities identified on Schedule 3(a)(ii).
          (iv) Additional Retirement Eligibility. Effective as of the
Distribution Date, any ITT Employee and any Water Employee who has accrued
benefits under the ITT Excess Pension Plan shall have his or her benefit
accruals under the Excess Pension Plans cease as of the date immediately
preceding the Distribution Date; provided that, solely for purposes of
determining the amount of an employee’s Excess Pension Plans benefit under the
Excess Pension Plans, such Water Employee or ITT Employee shall be deemed to
have incurred a Termination of Employment (as defined in the Excess Pension
Plans) as of the Distribution Date; provided however, that for purposes of
determining such employee’s eligibility for a benefit under the Excess Pension
Plans, such Water Employee or ITT Employee shall be credited with the same
eligibility service he or she is credited with under the ITT Salaried Retirement
Plan as



--------------------------------------------------------------------------------



TABLE OF CONTENTS



7

described in Section 3(b)(vii) herein. Notwithstanding the previous sentence, a
Water Employee shall not incur a Termination of Employment under the terms of
the Excess Pension Plans until such Water Employee incurs a Termination of
Employment with Water and (b) an ITT Employee shall not incur a Termination of
Employment under the terms of the Excess Pension Plans until such ITT Employee
incurs a Termination of Employment with ITT.
          Effective as of the Distribution Date, all accrued benefits under the
Excess Pension Plans for ITT Employees and Water Employees who have at least one
year of service credit as of the Distribution Date shall become 100 percent
vested and nonforfeitable as of the Distribution Date. Unvested benefits
attributable to Defense Employees shall remain unchanged and Defense shall be
liable for all benefits (unvested or vested) attributable to Defense Employees.
          (v) Springing Rabbi Trust. It is contemplated that Defense will enter
into a rabbi trust agreement following the Distribution Date that will, only in
the event of a Change in Control of Defense, be fully funded with the amounts
payable under the US Non-Qualified DB Plans identified as Items 1-7 on
Schedule 3(a)(ii) and will pay to each participant the lump-sum amount payable
following a Change in Control in accordance with such plans.
          (d) Non-US DB Plans. (i) Continuation of Non-US DB Plans. Following
the Distribution Date, ITT shall continue to sponsor the ITT Non-US DB Plans as
so identified on Schedule 3(a)(iii). Following the Distribution Date, Defense
shall continue to sponsor the Defense Non-US DB Plans as so identified on
Schedule 3(a)(iii). Following the Distribution Date, Water shall continue to
sponsor the Water Non-US DB Plans as so identified on Schedule 3(a)(iii). Each
of ITT, Defense and Water shall assume all liabilities associated with such
plans that it sponsors following the Distribution Date, whether incurred prior
to, on or following the Distribution Date. Each of ITT, Defense and Water shall
retain all accrued benefits associated with such plans that it sponsors
following the Distribution Date, whether accrued prior to, on or following the
Distribution Date. For any ITT Non-US DB Plan not identified on
Schedule 3(a)(iii), the entity that maintained such ITT Non-US DB Plan prior to
the Distribution Date shall continue to maintain such plan and assume all
liabilities associated with such plan following the Distribution Date.
          (ii) Adoption of Non-US DB Plan. Effective as of the Distribution
Date, Water shall adopt a benefits plan for Water Employees, which shall have
terms similar in all material respects to the benefit plan identified on Item 3
of Schedule 3(a)(iii). Each of ITT, Defense and Water shall assume all
liabilities associated with the plans that it sponsors following the
Distribution Date, whether incurred prior to, on or following the Distribution
Date.
          (iii) Transfer of Non-US DB Plans. Effective as of the Distribution
Date, ITT shall transfer to Water the Non-US DB Plan identified as Item 22 of
Schedule 3(a)(iii) (the “British DB Plan”), and Water shall assume all
liabilities associated with such plan; provided that the transfer of such plan
will be made in accordance with a deed of substitution between Lowara UK
Limited, ITT Industries Limited and Pension Trustee Management Limited and a
scheme apportionment arrangement deed between the Trustee and the employers
participating in such plan.



--------------------------------------------------------------------------------



TABLE OF CONTENTS



8

          (iv) Transfer of Non-US Assets and Liabilities. As soon as practicable
on or after the Distribution Date, ITT shall transfer to Water the assets and
liabilities associated with Water Employees who participated in the Non-US
Pension Plans identified as Items 8, 23 and 24 of Schedule 3(a)(iii) prior to
the Distribution. Such assets will be transferred in kind to the maximum extent
practicable. The plan actuary for each such transfer shall be responsible for
determining the appropriate amount of assets and liabilities to be allocated per
employee transferred, in each case in accordance with applicable local law.
          (v) Transfer of Other Non-US Assets. Notwithstanding any other
provision of this Article III, the Plan Actuary for each such Non-US DB Plan
shall be responsible for determining the appropriate amount of assets and
liabilities to be allocated to comparable plans to be established and adopted by
the companies as required pursuant to the provisions of this Article III, in
each case in accordance with applicable local law.
          (vi) Canadian DB Plans. Effective as of the Distribution Date, any ITT
Employee who has accrued benefits under the Non-US DB Plans identified as Items
14 and 15 on Schedule 3(a)(iii) (the “Canadian Salaried DB Plans”) will cease
participation in the Canadian Salaried DB Plans as of the Distribution Date,
shall be vested as of the Distribution Date and shall cease to accrue further
benefits under the Canadian Salaried DB Plans following the Distribution Date.
Benefit entitlements of ITT Employees under the Canadian Salaried DB Plans shall
be determined in accordance with the terms of the plans and applicable local
law.
          (vii) Additional Retirement Eligibility for British DB Plan. Effective
as of September 30, 2011 (or as soon as reasonably practicable after this date),
any ITT Employee, Defense Employee or any Water Employee who has accrued
benefits under the Non-US DB Plan identified as the British DB Plan as Item 22
on Schedule 3(a)(iii) shall be vested and will be credited for benefit service
through December 31, 2011. Such plan will be frozen as of September 30, 2011 (or
as soon as reasonably practicable after this date) and Water will continue to
sponsor and administer the plan.
          Effective as of the Distribution Date, all ITT Employees who
participate in the Non-US DB Plan identified as the British DB Plan as Item 22
on Schedule 3(a)(iii) will cease participation in the British DB Plan as of the
Distribution Date, shall be vested as of the Distribution Date and shall not
continue to earn eligibility service following the Distribution Date. Unvested
benefits attributable to Water Employees under the British DB Plan shall remain
unchanged and Water shall remain liable for all benefits (unvested or vested)
attributable to Water Employees.

          4. DEFINED CONTRIBUTION PLANS.
          (a) List of Defined Contribution Plans. (i) Certain current and former
employees of ITT, Water and Defense participate in ITT Group tax qualified
defined contribution plans made available for certain ITT Group employees in the
United States. Schedule 4(a)(i) lists each defined contribution plan applicable
to Preexisting ITT Employees (the “US Qualified DC Plans”).



--------------------------------------------------------------------------------



TABLE OF CONTENTS



9

          (ii) Certain current and former employees of ITT, Water and Defense
participate in ITT Group non-tax qualified defined contribution plans made
available for certain ITT Group employees in the United States.
Schedule 4(a)(ii) lists each defined contribution plan applicable to Preexisting
ITT Employees (the “US Non-Qualified DC Plans”).
          (iii) Certain current and former employees of ITT, Water and Defense
participate in ITT Group defined contribution plans made available for certain
ITT Group employees outside of the United States. Schedule 4(a)(iii) lists each
defined contribution plan applicable to Preexisting ITT Employees (the “Non-US
DC Plans”).
          (b) US Qualified DC Plans. (i) Continuation of Existing US Qualified
DC Plans. Following the Distribution Date, ITT shall continue to sponsor the US
Qualified DC Plans so identified on Schedule 4(a)(i). Following the Distribution
Date, Defense shall continue to sponsor the US Qualified DC Plans so identified
on Schedule 4(a)(i). Following the Distribution Date, Water shall sponsor the US
Qualified DC Plans so identified on Schedule 4(a)(i). All employees who
participate in the ITT Salaried Investment and Savings Plan identified as Item 1
on Schedule 4(a)(i) shall be vested immediately on the Distribution Date.
          (ii) Adoption of New US Qualified DC Plans. Effective as of the
Distribution Date, ITT shall adopt a new defined contribution plan for ITT
Employees who participated in the defined contribution plan identified as Item 1
on Schedule 4(a)(i). Effective as of the Distribution Date, Water shall adopt
new defined contribution plans for Water Employees who participated in the
defined contribution plans identified as Items 1 and 14 on Schedule 4(a)(i).
          (iii) Transfer of US Qualified DC Plans. As soon as practicable on or
after the Distribution Date, ITT shall cause the transfer of the sponsorship of
the ITT Salaried Investment and Savings Plan identified as Item 1 on
Schedule 4(a)(i) to Defense and Defense shall cause the transfer of the accounts
of all ITT Employees and Water Employees from such plan to the defined
contribution plans adopted by ITT and Water, as applicable.
          ITT shall cause the transfer of the accounts of all Water Employees
from the Goulds Pumps, Inc. Retirement Savings and Investment Plan identified as
Item 14 on Schedule 4(a)(i) to a new defined contribution plan maintained by
Water. Assets attributable to the accounts identified in this Section 4(b)(iii)
will be transferred in kind to the maximum extent practicable. Each of ITT,
Defense and Water shall assume all liabilities associated with the plans that it
sponsors following the Distribution Date, whether incurred prior to, on or
following the Distribution Date.
          (iv) ITT Stock Funds. As soon as practicable on or after the
Distribution Date, each U.S. Qualified DC Plan identified on Schedule 4(a)(i)
that invests in ITT Common Stock will maintain stock funds for each of ITT
Common Stock, Water Common Stock and Defense Common Stock (each as adjusted for
the Distribution) for a period as determined by the fiduciaries of each such
U.S. Qualified DC Plan. Following the Distribution Date, the applicable
fiduciaries of each such U.S. Qualified DC Plan shall determine the proper
treatment of the stock funds maintained in such U.S. Qualified DC Plans and
shall determine the timing of the disposition of shares held in such stock funds
and the treatment of the proceeds of sale of such shares.



--------------------------------------------------------------------------------



TABLE OF CONTENTS



10

          (c) US Non-Qualified DC Plans. (i) Continuation of Existing US
Non-Qualified DC Plans. Following the Distribution Date, ITT shall continue to
sponsor the defined contribution plans so identified on Schedule 4(a)(ii).
Following the Distribution Date, Defense shall sponsor the defined contribution
plans so identified on Schedule 4(a)(ii). Following the Distribution Date, Water
shall sponsor the defined contribution plans so identified on Schedule 4(a)(ii).
          (ii) Deferred Compensation Plans. Effective as of the Distribution
Date, ITT shall remain liable for benefits accrued under the ITT Deferred
Compensation Plan identified as Item 2 on Schedule 4(a)(ii) prior to the
Distribution Date with respect to ITT Employees and ITT Retirees. Effective as
of the Distribution Date, Water shall adopt the Water Deferred Compensation Plan
identified as Item 2 on Schedule 4(a)(ii), which shall be identical in all
material respects to the ITT Deferred Compensation Plan as in effect immediately
prior to the Distribution Date. Effective as of the Distribution Date, Defense
shall adopt the Defense Deferred Compensation Plan, which shall be identical in
all material respects to the ITT Deferred Compensation Plan identified as Item 2
on Schedule 4(a)(ii) as in effect immediately prior to the Distribution Date.
ITT shall cause the transfer of all liabilities for benefits accrued under the
ITT Deferred Compensation Plan for such Defense Employees and ITT Retirees
listed on Schedule 4(c)(iii) to Defense and for such Water Employees and ITT
Retirees listed on Schedule 4(c)(iii) to Water as soon as practicable following
the Distribution Date.
          Water does hereby assume liability for benefits accrued prior to the
Distribution Date under the ITT Deferred Compensation Plan with respect to Water
Employees and specific ITT Retirees listed on Schedule 4(c)(iii), including
without limitation, such liabilities incurred prior to 1995 identified in the
1995 Employee Matters Agreement. Defense does hereby assume liability for
benefits accrued prior to the Distribution Date under the ITT Deferred
Compensation Plan with respect to Defense Employees and specific ITT Retirees
listed on Schedule 4(c)(iii), including without limitation, such liabilities
incurred prior to 1995 identified in the 1995 Employee Matters Agreement.
          (iii) Excess Savings Plans. Effective as of the Distribution Date, ITT
shall remain liable for benefits accrued under the ITT Excess Savings Plan
identified as Item 3 on Schedule 4(a)(ii) prior to the Distribution Date with
respect to ITT Employees and ITT Retirees. Effective as of the Distribution
Date, Water shall adopt a new excess savings plan, which shall be identical in
all material respects to the ITT Excess Savings Plan identified as Item 3 on
Schedule 4(a)(ii) as in effect immediately prior to the Distribution Date.
Effective as of the Distribution Date, Defense shall adopt a new excess savings
plan, which shall be identical in all material respects to the ITT Excess
Savings Plan identified as Item 3 on Schedule 4(a)(ii) as in effect immediately
prior to the Distribution Date. ITT shall cause the transfer of all liabilities
for benefits accrued under the ITT Excess Savings Plan for Defense Employees as
reflected on the plan’s records to Defense and for Water Employees as reflected
on the plan’s records to Water as soon as practicable following the Distribution
Date. Water does hereby assume liability for benefits accrued prior to the
Distribution Date under the ITT Excess Savings Plan with respect to Water
Employees, and Defense does hereby assume liability for benefits accrued prior
to the Distribution Date under the ITT Excess Savings Plan with respect to
Defense Employees.



--------------------------------------------------------------------------------



TABLE OF CONTENTS



11

          (d) Non-US DC Plans. (i) Continuation of Non-US DC Plans. Following
the Distribution Date, ITT shall continue to sponsor the ITT Non-US DC Plans as
so identified on Schedule 4(a)(iii). Following the Distribution Date, Defense
shall continue to sponsor the Defense Non-US DC Plans as so identified on
Schedule 4(a)(iii). Following the Distribution Date, Water shall continue to
sponsor the Water Non-US DC Plans as so identified on Schedule 4(a)(iii). Each
of ITT, Defense and Water shall assume all liabilities associated with such
plans that it sponsors following the Distribution Date, whether incurred prior
to, on or following the Distribution Date. Each of ITT, Defense and Water shall
retain all accrued benefits associated with such plans that it sponsors
following the Distribution Date, whether accrued prior to, on or following the
Distribution Date. For any ITT Non-US DC Plan not identified on
Schedule 4(a)(iii), the entity that maintained such ITT Non-US DC Plan prior to
the Distribution Date shall continue to maintain such plan and assume all
liabilities associated with such plan following the Distribution Date.
          (ii) Adoption of Non-US DC Plans. Effective as of the Distribution
Date, ITT shall adopt benefits plans for ITT Employees, which shall have terms
similar in all material respects to the benefit plans identified on Items 9, 10,
13 and 14 of Schedule 4(a)(iii). Effective as of the Distribution Date, Defense
shall adopt benefits plans for Defense Employees, which shall have terms similar
in all material respects to the benefit plan identified as the ITT Retirement
Savings Plan — ITT Industries (UK) on Item 14 of Schedule 4(a)(iii). Effective
as of the Distribution Date, Water shall adopt benefits plans for Water
Employees, which shall have terms similar in all material respects to the
benefit plans identified on Items 2 and 3 of Schedule 4(a)(iii). Each of ITT,
Defense and Water shall assume all liabilities associated with the plans that it
sponsors following the Distribution Date, whether incurred prior to, on or
following the Distribution Date.
          (iii) Transfer of Non-US Assets and Liabilities. As soon as
practicable on or after the Distribution Date, ITT shall transfer to Defense the
assets and liabilities associated with Defense ITT Group employees who
participated in the Non-US DC Plan identified as the ITT Retirement Savings Plan
— ITT Industries (UK) as Item 14 of Schedule 4(a)(iii) prior to the
Distribution, unless any such employee elects otherwise. As soon as practicable
on or after the Distribution Date, ITT shall transfer to Water the assets and
liabilities associated with Water ITT Group employees who participated in the
Non-US DC Plans identified as Items 2 and 3 of Schedule 4(a)(iii) prior to the
Distribution, unless any such employee elects otherwise. As soon as practicable
on or after the Distribution Date, Water shall transfer to ITT the assets and
liabilities associated with ITT Employees who participated in the Non-US DC
Plans identified as Items 7, 8, 13 and 14 of Schedule 4(a)(iii) prior to the
Distribution, unless any such employee elects otherwise. Such assets will be
transferred in kind to the maximum extent practicable.

          5. EMPLOYEE HEALTH AND WELFARE BENEFIT PLANS.
          (a) List of Health and Welfare Plans. (i) Certain current and former
employees of ITT, Water and Defense participate in ITT Group health and welfare
plans made available for certain ITT Group employees in the United States.
Schedule 5(a)(i) lists each health and welfare plan applicable to Preexisting
ITT Employees (the “US H&W Plans”).



--------------------------------------------------------------------------------



TABLE OF CONTENTS



12

          (ii) Certain current and former employees of ITT, Water and Defense
participate in ITT Group health and welfare plans made available for certain ITT
Group employees outside of the United States. Schedule 5(a)(ii) lists each
health and welfare plan applicable to Preexisting ITT Employees (the “Non-US H&W
Plans”).
          (b) US H&W Plans. (i) Continuation of Existing US H&W Plans. Following
the Distribution Date, ITT shall continue to sponsor the health and welfare
plans so identified on Schedule 5(a)(i). Following the Distribution Date,
Defense shall continue to sponsor the health and welfare plans so identified on
Schedule 5(a)(i). Following the Distribution Date, Water shall continue to
sponsor the health and welfare plans so identified on Schedule 5(a)(i). Each of
ITT, Defense and Water shall retain all accrued benefits associated with such
plans that it sponsors following the Distribution Date, whether accrued prior
to, on or following the Distribution Date.
          (ii) Adoption of New US H&W Plans. Effective on the earlier of the
Distribution Date and December 31, 2011, Defense shall adopt new health and
welfare plans, which shall have terms similar in all material respects to the
health and welfare plans identified as Items 14, 21, 22, 23, 24, 26, 42, 43, 45
and 46 on Schedule 5(a)(i). Effective on the earlier of the Distribution Date
and December 31, 2011, Water shall adopt new health and welfare plans, which
shall have terms similar in all material respects to the health and welfare
plans identified as Items 14, 21, 22, 23, 24, 26, 42, 43, 45, 46 and 47 on
Schedule 5(a)(i).
          (iii) Goulds Plans. Effective as of the Distribution Date, Water shall
adopt new health and welfare plans substantially similar in all material ways to
the Goulds Postretirement Medical Plan and the Goulds Postretirement Life Plan,
identified as Items 33 and 39 on Schedule 5(a)(i), respectively. As soon as
practicable following the Distribution Date, ITT shall transfer to Water 25% of
the assets and 25% of the liabilities of the Goulds Postretirement Medical Plan
and the Goulds Postretirement Life Plan, and Water shall be liable for such
assets and liabilities as of the date of such transfer.
          (iv) Transfer of ITT Employee Benefit Trust. As soon as practicable on
or after the Distribution Date, ITT shall transfer to Defense the ITT Employee
Benefit Trust, and Defense shall assume all liabilities associated with such
trust. As soon as practicable following the Distribution Date, ITT shall
transfer to Defense all of the assets and liabilities of the ITT Employee
Benefit Trust related to the retiree portion of the plan, and Defense shall be
liable for all such assets and liabilities as of the date of such transfer.
          (v) ITT Salaried Retiree Health Plan. Effective as of the Distribution
Date, the ITT Salaried Retiree Health Plan identified as Item 13 on
Schedule 5(a)(i) will provide that for purposes of determining eligibility for
post-retirement medical benefits under the ITT Salaried Retiree Health Plan with
respect to an eligible salaried Preexisting ITT Employee who on the Distribution
Date, becomes a Water Employee or remains an ITT Employee, such Water Employee
or ITT Employee shall be credited with the same eligibility service he or she is
credited with under the ITT Salaried Retirement Plan as described in
Section 3(b)(vii) herein.
          (vi) Severance. Effective as of the Distribution Date, each of ITT,
Water and Defense shall provide severance plans for all Preexisting ITT
Employees which are substantially equivalent to those ITT severance plans
covering such employees immediately prior to the



--------------------------------------------------------------------------------



TABLE OF CONTENTS



13

Distribution Date identified as Items 15-19 of Schedule 5(a)(i), with no
restriction as to modification by each of ITT, Water and Defense.
          (vii) Long-Term Disability Insurance. Effective as of the Distribution
Date, Water and Defense shall each adopt long-term disability plans, identical
in all material respects to the ITT Long-Term Disability Plan and the ITT
Corporation Excess Long-Term Disability Plan identified as Items 23 and 24 of
Schedule 5(a)(i), each as in effect on the Distribution Date, covering eligible
Water Employees and Defense Employees, respectively.
          (viii) Liabilities. ITT shall transfer all liability to Defense with
respect to, and all Code Section 501(c)(9) assets attributable to, retiree life
insurance and medical benefits under the ITT employee welfare benefit plans,
except that (x) ITT shall transfer to Water the liability of ITT with respect
to, and any assets attributable to, certain Preexisting ITT Employees identified
on Schedule 1(a)(i) whose employment is transferred to Water in connection with
the Distribution, and Water does hereby assume such liability, and (y) ITT shall
transfer to Defense the liability with respect to, and assets attributable to,
certain Preexisting ITT Employees identified on Schedule 1(a)(ii) whose
employment is transferred to Defense in connection with the Distribution, and
Defense does hereby assume such liability.
          (ix) Change in Control. If there is a Change in Control of ITT, Water
or Defense during the five-year period following the Distribution Date, then the
company in which such Change in Control occurred shall not, during the balance
of such five-year period, reduce or eliminate health benefits in effect
immediately prior to such Change in Control provided to former employees who
retired from ITT or any of its Affiliates on or prior to the Distribution Date
(or as set forth in the next succeeding sentence), or increase associated
retiree contributions, unless the other companies consent in writing to such a
reduction, elimination or cost increase; provided, however, that the company in
which the Change in Control occurred may, in its sole discretion, modify such
benefits in accordance with the changes contemplated in the assumptions in
effect immediately prior to the Change in Control that are used to establish
such company’s Accumulated Postretirement Benefit Obligation (as defined in
Financial Accounting Standards Board ASC 715). Persons who are receiving
severance payments in connection with the Distribution and who are or become
eligible to retire on or before the end of such severance period shall be
afforded the treatment of this Section 5(b)(ix).
          (x) Indemnity. In the event that any of ITT, Water or Defense is asked
to consent to a reduction, elimination or cost increase with respect to retiree
health benefits after a Change in Control as described in clause (iii) above,
each such company shall determine whether to provide such consent in its sole
and absolute discretion. Each of ITT, Water and Defense does hereby agree to
indemnify any other company asked by it to provide such consent against any and
all liability that might arise with respect to the granting or withholding of
such consent.
          (c) Non-US H&W Plans. (i) Continuation of Non-US H&W Plans. Following
the Distribution Date, ITT shall continue to sponsor the ITT Non-US H&W Plans as
so identified on Schedule 5(a)(ii). Following the Distribution Date, Defense
shall continue to sponsor the Defense Non-US H&W Plans as so identified on
Schedule 5(a)(ii). Following the Distribution Date, Water shall continue to
sponsor the Water Non-US H&W Plans as so identified on Schedule 5(a)(ii). Each
of ITT, Defense and Water shall assume all liabilities associated with



--------------------------------------------------------------------------------



TABLE OF CONTENTS



14

such plans that it sponsors following the Distribution Date, whether incurred
prior to, on or following the Distribution Date. Each of ITT, Defense and Water
shall retain all accrued benefits associated with such plans that it sponsors
following the Distribution Date, whether accrued prior to, on or following the
Distribution Date. For any ITT Non-US H&W Plan not identified on Schedule
5(a)(ii), the entity that maintained such ITT Non-US H&W Plan prior to the
Distribution Date shall continue to maintain such plan and assume all
liabilities associated with such plan following the Distribution Date.
          (ii) Adoption of Non-US H&W Plans. Effective as of the Distribution
Date, ITT shall adopt benefits plans for ITT Employees, which shall have terms
similar in all material respects to the benefit plans identified on Items 27,
30-35 and 42 of Schedule 5(a)(ii). Effective as of the Distribution Date,
Defense shall adopt benefits plans for Defense Employees, which shall have terms
similar in all material respects to the benefit plans identified on Items 7, 8,
22 and 23 of Schedule 5(a)(ii). Effective as of the Distribution Date, Water
shall adopt benefits plans for Water Employees, which shall have terms similar
in all material respects to the benefit plans identified on Items 7-11, 22 and
23 of Schedule 5(a)(ii). Each of ITT, Defense and Water shall assume all
liabilities associated with the plans that it sponsors following the
Distribution Date, whether incurred prior to, on or following the Distribution
Date.

          6. INCENTIVE PLANS. (a) ITT currently maintains certain annual
incentive plans and certain long-term performance plans, each as listed on
Schedule 6(a) (the “Incentive Plans”), pursuant to which certain Preexisting ITT
Employees employed by ITT might become entitled to payments after the
Distribution Date with respect to their performance with ITT prior to the
Distribution Date.
          (b) Effective as of the Distribution Date, ITT shall be and remain
liable for all payments accrued prior to the Distribution Date for ITT Employees
under the Incentive Plans, including any such payments to be made following the
Distribution Date. Effective as of the Distribution Date, Water shall be and
remain liable for all payments accrued prior to the Distribution Date for Water
Employees under the Incentive Plans, including any such payments to be made
following the Distribution Date. Effective as of the Distribution Date, Defense
shall be and remain liable for all payments accrued prior to the Distribution
Date for Defense Employees under the Incentive Plans, including any such
payments to be made following the Distribution Date. ITT, Water and Defense
shall cause any such payments under the Incentive Plans to be recognized as
compensation without regard to the source of such payments.
          As soon as practicable following the Distribution Date, ITT shall
transfer any amounts accrued under the Incentive Plans for (i) Water Employees
to Water and (ii) Defense Employees to Defense.
          (c) All multi-year cash performance awards under the Incentive Plans
(the “TSR Awards”) shall be terminated effective as of the Distribution Date.
ITT shall determine the amount to be paid in cash, if any, to each eligible
Preexisting ITT Employee under outstanding TSR Awards as described in this
Section 6(c). The amount to be paid under the TSR Awards shall be paid in cash
on the normal payment schedule of the original TSR Award. ITT shall be liable
for and make any such payments to ITT Employees, including any such payments to
be made following the Distribution Date. Water shall be liable for and make any
such



--------------------------------------------------------------------------------



TABLE OF CONTENTS



15

payments to Water Employees, including any such payments to be made following
the Distribution Date. Defense shall be liable for and make any such payments to
Defense Employees, including any such payments to be made following the
Distribution Date.
          For the TSR Awards granted in 2009, ITT shall pay such award in cash
to the extent payment is earned according to the original vesting and payment
schedule to each eligible Preexisting ITT Employee based on (i) actual
performance for the pro rata percentage of the performance period completed on
the Distribution Date and (ii) target value for the remaining uncompleted
performance period following the Distribution Date.
          For the TSR Awards granted in 2010, (i) ITT shall pay such award in
cash to the extent payment is earned to each eligible Preexisting ITT Employee
based on actual performance for the pro rata percentage of the performance
period completed on the Distribution Date, which shall be paid according to the
original vesting and payment schedule, and (ii) following the Distribution Date,
ITT, Water or Defense shall award to such Preexisting ITT Employee (thereafter,
an ITT Employee, a Water Employee or Defense Employee, as applicable) a
restricted stock unit (“RSU”) for the remaining target value, which RSU shall
vest on December 31, 2012 and shall be settled in ITT shares, Water shares or
Defense shares, as applicable.
          For the TSR Awards granted in 2011, (i) ITT shall pay such award in
cash to the extent payment is earned to each eligible Preexisting ITT Employee
based on actual performance for the pro rata percentage of the performance
period completed on the Distribution Date, which shall be paid according to the
original vesting and payment schedule, and (ii) following the Distribution Date,
ITT, Water or Defense will award to such Preexisting ITT Employee (thereafter,
an ITT Employee, a Water Employee or Defense Employee, as applicable) an RSU for
the remaining target value, which RSU shall vest on December 31, 2013 and shall
be settled in ITT shares, Water shares or Defense shares, as applicable.
          (d) Effective as of the Distribution Date, ITT shall accrue, be and
remain liable for all payments for ITT Employees under the ITT Corporation
Retention Program as identified on Item 4 of Schedule 6(a). Effective as of the
Distribution Date, Water shall accrue, be and remain liable for all payments for
Water Employees under the ITT Corporation Retention Program as identified on
Item 4 of Schedule 6(a). Effective as of the Distribution Date, Defense shall
accrue, be and remain liable for all payments for Defense Employees under the
ITT Corporation Retention Program as identified on Item 4 of Schedule 6(a).

          7. STOCK OPTIONS AND OTHER AWARDS. (a) Effective as of the day
following the Distribution Date, outstanding stock options (whether vested or
unvested), stock appreciation rights, RSUs and restricted stock awards
(together, “ITT stock awards”) under the ITT stock plans listed on
Schedule 7(a), as each plan may have been amended from time to time (the “ITT
Stock Plans”), shall be treated as follows:
          (i) ITT Employees; Retirees. ITT stock awards held by ITT Employees
and ITT Retirees shall be adjusted to reflect the Distribution, as provided
pursuant to the terms of the ITT Stock Plans, such that they retain ITT stock
awards (but not stock awards payable in Water or Defense shares) following the
Distribution Date.



--------------------------------------------------------------------------------



TABLE OF CONTENTS



16

          (ii) Water Employees. Water Employees holding ITT stock awards shall
receive substitute stock awards in respect of Water Common Stock (but not in
respect of ITT Common Stock or Defense Common Stock) pursuant to the terms of a
stock plan to be adopted by Water as of the Distribution Date (the “Water Stock
Plan”), which are deemed adjusted to reflect the Distribution, as provided
pursuant to the terms of the ITT Stock Plans and as described in
Section 7(a)(i).
          (iii) Defense Employees. Defense Employees holding ITT stock awards
shall receive substitute stock awards in respect of Defense Common Stock (but
not in respect of ITT Common Stock or Water Common Stock) pursuant to the terms
of a stock plan, to be adopted by Defense as of the Distribution Date (the
“Defense Stock Plan”), which are deemed adjusted to reflect the Distribution, as
provided pursuant to the terms of the ITT Stock Plans and as described in
Section 7(a)(i).
          (iv) ITT Non-Employee Directors. The Compensation and Personnel
Committee of the Board of Directors of ITT has approved the adjustment of any
ITT stock awards held by such non-employee directors that have not been
exercised as of the Distribution Date to reflect the Distribution, as provided
pursuant to the terms of the ITT Stock Plans following the conversion formula
used for common shareholders of ITT stock. Such ITT stock awards held by a
non-employee director will be adjusted on an “as distributed basis” such that
each ITT stock award will be converted into a like number of ITT stock awards
based on shares of each of ITT, Water and Defense following the Distribution
Date. Generally, vesting and exercisability terms will remain the same, although
certain adjustments may be made as the Board of Directors of ITT or the
applicable committee thereof shall approve.
          (v) Other Provisions. Effective as of the Distribution Date, Water
Employees and Defense Employees shall cease active participation in all ITT
Stock Plans; provided, however, that Water Employees and Defense Employees shall
receive full credit under any substitute stock awards in respect of Water Common
Stock and Defense Common Stock, respectively, for their service to ITT Group
prior to the Distribution; provided, further, that Water Employees and Defense
Employees shall be deemed to participate under the ITT Stock Plans through the
day following the Distribution Date for the purposes of any substitute stock
awards they received in connection with the Distribution. To the extent that any
Preexisting ITT Employee continues to be entitled to future ITT awards following
the Distribution Date, such grants may be made in forms that are acceptable to
ITT, Water or Defense, as such entity deem adequate.
          (b) Manner of Substitution. (i) With respect to each cancelled ITT
stock award, the number and exercise price of substitute stock awards granted
under the Water Stock Plan or the Defense Stock Plan with respect thereto, and
the other terms and conditions of the substitute stock awards, shall be
equitably determined to preserve the economic value of the cancelled ITT stock
award.
          (ii) Each holder of ITT Common Stock on the Distribution Record Date
(or such holder’s designated transferee or transferees) shall be entitled to
receive in the Water



--------------------------------------------------------------------------------



TABLE OF CONTENTS



17

Distribution a substitute stock award representing one (1) share of Water Common
Stock granted under the Water Stock Plan for every stock award representing one
(1) share of ITT Common Stock granted under the ITT Stock Plan held by such
holder. No action by any such holder shall be necessary for such holder to
receive the applicable substitute stock award representing shares of Water
Common Stock such holder is entitled in the Water Distribution.
          (iii) Each holder of ITT Common Stock on the Distribution Record Date
(or such holder’s designated transferee or transferees) shall be entitled to
receive in the Defense Distribution a substitute stock award representing ones
(1) share of Defense Common Stock granted under the Defense Stock Plan for every
stock award representing one (1) share of ITT Common Stock granted under the ITT
Stock Plan held by such holder. No action by any such holder shall be necessary
for such holder to receive the applicable substitute stock award representing
shares of Defense Common Stock such holder is entitled in the Defense
Distribution.
          (c) Fractional Shares(d) . ITT holders of stock awards under ITT
incentive plans on the Distribution Record Date, which would entitle such
holders to receive a substitute stock award representing less than one whole
share of Water Common Stock or Defense Common Stock, as the case may be, in the
applicable Distribution, shall receive (x) if such holders are entitled to
receive a substitute stock award representing less than one-half of a whole
share of Water Common Stock or Defense Common Stock, as the case may be, such
number shall be rounded down to the next whole share of Water Common Stock or
Defense Common Stock, or (y) if such holders are entitled to receive a
substitute stock award representing at least one-half of a whole share of Water
Common Stock or Defense Common Stock, as the case may be, such number shall be
rounded up to the next whole share of Water Common Stock or Defense Common
Stock, as the case may be. Fractional shares of Water Common Stock or Defense
Common Stock shall not be distributed in the Distribution nor credited to
book-entry accounts, provided however that fractional shares of ITT, Water or
Defense held for the benefit of employees in book-entry accounts with the
Company’s external administrator may be credited to such accounts. The
Distribution Agent shall, as soon as practicable after the Distribution Date
distribute to each such holder, or for the benefit of each such beneficial
owner, such holder or owner’s ratable share of such stock awards, based upon the
average gross selling price per share of Water Common Stock or Defense Common
Stock, as the case may be, after making appropriate deductions for any amount
required to be withheld for United States federal income tax purposes.
Notwithstanding the foregoing, in the event of any adjustment, stock split,
reverse stock split or other adjustment or change to the capitalization of
shares of ITT, Water or Defense that occurs at or following the Distribution,
ITT, Water or Defense, as applicable, shall provide for an adjustment of the
applicable stock awards then held to reflect such adjustment, stock split,
reverse stock split or other adjustment or change to the capitalization of
shares prior to the subsequent distribution and the terms of the applicable
equity incentive plans will continue to apply to the applicable stock awards.

          8. COLI. (a) Effective as of the Distribution Date, the COLI policies
underwritten by Northwestern Mutual Life Insurance Company and New York Life
covering certain Preexisting ITT Employees who are eligible for participation in
the ITT Deferred Compensation Plan shall be allocated among the three companies
in accordance with Schedule 8(a).



--------------------------------------------------------------------------------



TABLE OF CONTENTS



18

          (b) Effective as of the Distribution Date, COLI policies underwritten
by Penn Insurance and Annuity Company as set forth in Schedule 8(b) purchased in
connection with supplemental executive life benefits known as “Options C and D”
will remain with ITT.

          9. DIRECTOR PLANS. (a) Treatment of Current Director Plans.
(i) Effective as of the Distribution Date, ITT shall continue the director plans
identified on Schedule 9(a) (the “ITT Director Plans”). With respect to any
non-employee director of ITT immediately following the Distribution who is not
also a director of Water or Defense at such time and who has an accrued benefit
under the suspended ITT Directors Retirement Plan, ITT shall provide such
accrued benefit in accordance with the terms of such plan, but only to the
extent such accrued benefit is not duplicated under a plan maintained by Water
or Defense.
          (ii) Effective as of the Distribution Date, Defense shall adopt
benefits plans for non-employee directors of Defense, which shall have terms
similar in all material respects to the ITT Director Plans set forth on Schedule
9(a) (the “Defense Director Plans”), and Water shall adopt benefits plans for
non-employee directors of Defense, which shall have terms similar in all
material respects to the ITT Director Plans set forth on Schedule 9(a) (the
“Water Director Plans”).
          (iii) As soon as practicable on or after the Distribution Date, ITT
shall cause the transfer of the accounts of all non-employee directors of
Defense from the ITT Directors Plans to the Defense Director Plans. As soon as
practicable on or after the Distribution Date, ITT shall cause the transfer of
the accounts of all non-employee directors of Water from the ITT Directors Plans
to the Water Director Plans. Such assets will be transferred in kind to the
maximum extent practicable.
          (b) Adoption of Water Director Plans. Effective as of the Distribution
Date, Water shall adopt plans and programs for non-employee directors that are
identical in all material respects to the ITT Director Plans. With respect to
any non-employee director of Water immediately following the Distribution who
has an accrued benefit under any ITT Director Plan, Water shall provide such
accrued benefit in accordance with the terms of such plan, but only to the
extent such accrued benefit is not duplicated under a plan maintained by ITT or
Defense.
          (c) Adoption of Defense Director Plans. Effective as of the
Distribution Date, Defense shall adopt plans and programs for non-employee
directors that are identical in all material respects to the ITT Director
Plans(d) . With respect to any non-employee director of Defense immediately
following the Distribution who has an accrued benefit under any suspended ITT
Director Plan, Defense shall provide such accrued benefit in accordance with the
terms of such plan, but only to the extent such accrued benefit is not
duplicated under a plan maintained by ITT or Water.

          10. COLLECTIVE BARGAINING AGREEMENTS. (a) ITT Collective Bargaining
Agreements. ITT shall retain all collective bargaining agreements and associated
liabilities so identified on Schedule 10(a) and for each such collective
bargaining agreement in effect as of the Distribution Date. For each such
collective bargaining agreement in effect as of the Distribution Date, ITT shall
continue to recognize the union which is a party to such



--------------------------------------------------------------------------------



TABLE OF CONTENTS



19

collective bargaining agreement as the exclusive collective bargaining
representative for the ITT Employees covered under the terms of each such
collective bargaining agreement.
          (b) Water Collective Bargaining Agreements. Water shall expressly
assume all collective bargaining agreements and associated liabilities so
identified on Schedule 10(a) effective as of the Distribution Date. For each
such collective bargaining agreement in effect as of the Distribution Date,
Water agrees to recognize the union which is a party to each such collective
bargaining agreement as the exclusive collective bargaining representative for
the Water Employees covered under the terms of each such collective bargaining
agreement.
          (c) Defense Collective Bargaining Agreements. Defense shall expressly
assume all collective bargaining agreements and associated liabilities so
identified on Schedule 10(a) effective as of the Distribution Date. For each
such collective bargaining agreement in effect as of the Distribution Date,
Defense agrees to recognize the union which is a party to each such collective
bargaining agreement as the exclusive collective bargaining representative for
the Defense Employees covered under the terms of each such collective bargaining
agreement.
          (d) EU Directive. Notwithstanding anything to the contrary in this
Section 10, in countries in which the European Union Acquired Rights Directive
applies, collective bargaining agreements and any other agreements with employee
representatives will continue to apply after the Distribution Date to the extent
and in the manner provided for by local law.

          11. TRANSITION SERVICES. Each of ITT, Water and Defense shall provide
such transition services as required by the Transition Services Agreement.

          12. ALLOCATION OF BALANCE SHEET ACCOUNTS. Effective as of the
Distribution Date, certain balance sheet accounts attributable to employee
benefit plans for which responsibility is being transferred from ITT to Water
and/or Defense shall be allocated to the balance sheets of Water or Defense, as
appropriate, on the following basis:
          (a) All accruals on the balance sheets of Water (including accruals on
the balance sheet of Water) and Defense (including accruals on the balance sheet
of Defense) which relate to benefit plans sponsored by the respective companies
shall be unaffected by the provisions of this Section 12.
          (b) With regard to the liabilities recorded by ITT with respect to the
ITT Excess Savings Plan that will, in accordance with Section 4(c)(iii), be
assumed by Water and Defense, respectively, ITT shall allocate to the respective
new employing entity an amount equal to the sum of the plan balances for such
affected employees.
          (c) For each category of balance sheet account enumerated in this
Section 12, there has been recorded a corresponding deferred tax debit or
credit, as the case may be, which shall also be allocated to the respective
companies based on the amount allocated for the stated reason above.
          (d) To the extent that a balance sheet account requiring allocation
among the companies exists that is not specifically included in this Section 12,
ITT shall make the



--------------------------------------------------------------------------------



TABLE OF CONTENTS



20

allocation on a reasonable basis, subject to the agreement of the party in whose
favor the allocation is being made.

          13. ACCESS TO INFORMATION AND DATA EXCHANGE. (a) Provision of
Corporate Records. (i) Consistent with Section 6.3 of the Distribution
Agreement, upon the prior written request by Water or Defense for specific and
identified agreements, documents, books, records or files including, without
limitation, computer files, microfiche, tape recordings and photographs
(collectively, “Records”), relating to or affecting Water or Defense, as
applicable, ITT shall arrange, as soon as reasonably practicable following the
receipt of such request, for the provision of appropriate copies of such Records
(or the originals thereof if the party making the request has a reasonable need
for such originals) in the possession of ITT or any of its Subsidiaries, but
only to the extent such items are not already in the possession of the
requesting party; provided, however, that as soon as practicable following the
Distribution Date, ITT shall provide copies of all necessary employee
documentation for the Water Employees listed on Schedule 1(a)(i) to Water and
shall provide copies of all necessary employee documentation for the Water
Employees listed on Schedule 1(a)(ii) to Defense.
          (ii) After the Distribution Date, upon the prior written request by
ITT or Defense for specific and identified Records relating to or affecting ITT
or Defense, as applicable, Water shall arrange, as soon as reasonably
practicable following the receipt of such request, for the provision of
appropriate copies of such Records (or the originals thereof if the party making
the request has a need for such originals) in the possession of Water or any of
its Subsidiaries, but only to the extent such items are not already in the
possession of the requesting party.
          (iii) After the Distribution Date, upon the prior written request by
ITT or Water for specific and identified Records relating to or affecting ITT or
Water, as applicable, Defense shall arrange, as soon as reasonably practicable
following the receipt of such request, for the provision of appropriate copies
of such Records (or the originals thereof if the party making the request has a
need for such originals) in the possession of Defense or any of its
Subsidiaries, but only to the extent such items are not already in the
possession of the requesting party.
          (b) Access to Information. (i) From and after the Distribution Date
and consistent with Section 6.3 of the Distribution Agreement, each of ITT,
Water and Defense shall afford to the other and its authorized accountants,
counsel and other designated representatives reasonable access during normal
business hours, subject to appropriate restrictions for classified, privileged
or confidential information, to the personnel, properties, books and Records of
such party and its Subsidiaries insofar as such access is reasonably required by
the other party.
          (ii) Without limiting the generality of the foregoing clause (i),
except as otherwise provided by law, each party hereto shall furnish, or shall
cause to be furnished to the other parties, a list of all benefit plan
participants and employee data or information in its possession which is
necessary for such other parties to maintain and implement any benefit plan or
arrangement covered by this Agreement, or to comply with the provisions of this
Agreement, and which is not otherwise readily available to such other party.



--------------------------------------------------------------------------------



TABLE OF CONTENTS



21

          (c) Reimbursement; Other Matters. (i) Except to the extent otherwise
specifically identified by the Distribution Agreement or any Ancillary
Agreement, a party providing Records or access to information to the other party
under this Section 13 shall be entitled to receive from the recipient, upon the
presentation of invoices therefore, payments for such amounts, relating to
supplies, disbursements and other out-of-pocket expenses, as may be reasonably
incurred in providing such Records or access to information.
          (ii) The parties hereto shall comply with those document retention
policies, cost sharing arrangements, expense reimbursement procedures and
request procedures as shall be established and agreed to in writing by their
respective authorized officers on or prior to the Distribution Date in respect
of Records and related matters.
          (d) Confidentiality. Each of (i) ITT and its Subsidiaries, (ii) Water
and its Subsidiaries and (iii) Defense and its Subsidiaries shall not use or
permit the use of (without the prior written consent of the other) and shall
hold, and shall cause its consultants and advisors to hold, in strict
confidence, all information concerning the other parties in its possession, its
custody or under its control (except to the extent that (A) such information has
been in the public domain through no fault of such party or (B) such information
has been later lawfully acquired from other sources by such party or (C) the
Distribution Agreement, this Agreement or any other Ancillary Agreement or any
other agreement entered into pursuant hereto permits the use or disclosure of
such information or (D) as may be required under the USA Patriot Act) to the
extent such information (x) relates to the period up to the Effective Time,
(y) relates to the Distribution Agreement or any Ancillary Agreement or (z) is
obtained in the course of performing services for the other party pursuant to
the Distribution Agreement or any Ancillary Agreement, and each party shall not
(without the prior written consent of the other) otherwise release or disclose
such information to any other person, except such party’s auditors and
attorneys, unless compelled to disclose such information by judicial or
administrative process or unless such disclosure is required by law and such
party has used commercially reasonable efforts to consult with the other
affected party or parties prior to such disclosure. To the extent that a party
hereto is compelled by judicial or administrative process to disclose such
information under circumstances in which any evidentiary privilege would be
available, such party agrees to assert such privilege in good faith prior to
making such disclosure. Each of the parties hereto agrees to consult with each
relevant other party in connection with any such judicial or administrative
process, including, without limitation, in determining whether any privilege is
available, and further agrees to allow each such relevant party and its counsel
to participate in any hearing or other proceeding (including, without
limitation, any appeal of an initial order to disclose) in respect of such
disclosure and assertion of privilege. Notwithstanding anything to the contrary
contained herein, each party shall be entitled to use information disclosed
pursuant to this Agreement to the extent reasonably necessary for the
administration of its employee benefit plans in accordance with applicable law.

          14. NOTICES; COOPERATION. Notwithstanding anything in this Agreement
to the contrary, all actions contemplated herein with respect to benefit plans
which are to be consummated pursuant to this Agreement shall be subject to such
notices to, and/or approvals by, the Internal Revenue Service (or other
governmental agency or entity) as are required or deemed appropriate by such
benefit plan’s sponsor. Each of ITT, Water and Defense agrees to use its
commercially reasonable efforts to cause all such notices and/or approvals to be



--------------------------------------------------------------------------------



TABLE OF CONTENTS



22

filed or obtained, as the case may be, in a timely fashion. Each party hereto
shall reasonably cooperate with the other parties with respect to any government
filings, employee notices or any other actions reasonably necessary to maintain
and implement the employee benefit arrangements covered by this Agreement.

          15. FURTHER ASSURANCES. From time to time, as and when reasonably
requested by any other party hereto, each party hereto shall execute and
deliver, or cause to be executed and delivered, all such documents and
instruments and shall take, or cause to be taken, all such further or other
actions as such other party may reasonably deem necessary or desirable to effect
the purposes of this Agreement and the transactions contemplated hereunder.

          16. INDEMNIFICATION. (a) Indemnification by ITT. Except as otherwise
specifically set forth in this Agreement or in Article VII of the Distribution
Agreement, ITT shall indemnify, defend and hold harmless the Water Indemnitees
and the Defense Indemnitees from and against any and all Indemnifiable Losses of
the Water Indemnitees and the Defense Indemnitees, respectively, arising out of,
by reason of or otherwise in connection with (i) any employee benefit plan,
policy, program or arrangement established or adopted by ITT effective on or
after the Distribution Date, (ii) any and all liabilities relating primarily to,
arising primarily out of or resulting primarily from the operation or conduct of
any ITT Plan or any individual identified as an ITT Employee, (iii) any
liability assumed or retained by ITT pursuant to the terms and conditions set
forth on Schedule 16(a) of this Agreement or (iv) the breach by ITT of any
provision of this Agreement.
          (b) Indemnification by Water. Except as otherwise specifically set
forth in this Agreement or in Article VII of the Distribution Agreement, Water
shall indemnify, defend and hold harmless the ITT Indemnitees and the Defense
Indemnitees from and against any and all Indemnifiable Losses of the ITT
Indemnitees and the Defense Indemnitees, respectively, arising out of, by reason
of or otherwise in connection with (i) any employee benefit plan, policy,
program or arrangement established or adopted by Water effective on or after the
Distribution Date, (ii) any and all liabilities relating primarily to, arising
primarily out of or resulting primarily from the operation or conduct of any
Water Plan or any individual identified as a Water Employee, (iii) any liability
assumed or retained by Water pursuant to the terms and conditions set forth on
Schedule 16(b) of this Agreement or (iv) the breach by Water of any provision of
this Agreement.
          (c) Indemnification by Defense. Except as otherwise specifically set
forth in this Agreement or in Article VII of the Distribution Agreement, Defense
shall indemnify, defend and hold harmless the ITT Indemnitees and the Water
Indemnitees from and against any and all Indemnifiable Losses of the ITT
Indemnitees and the Water Indemnitees, respectively, arising out of, by reason
of or otherwise in connection with (i) any employee benefit plan, policy,
program or arrangement established or adopted by Defense effective on or after
the Distribution Date, (ii) any and all liabilities relating primarily to,
arising primarily out of or resulting primarily from the operation or conduct of
any Defense Plan or any individual identified as a Defense Employee, (iii) any
liability assumed or retained by Defense pursuant to the terms and conditions
set forth on Schedule 16(c) of this Agreement or (iv) the breach by Defense of
any provision of this Agreement.



--------------------------------------------------------------------------------



TABLE OF CONTENTS



23

          (d) Limitations on Indemnification Obligations. (i) The amount that
any party (an “Indemnifying Party”) is or may be required to pay to any other
person (an “Indemnitee”) pursuant to paragraphs (a), (b) or (c) of this
Section 16, as applicable, shall be reduced (retroactively or prospectively) by
any Insurance Proceeds or other amounts actually recovered by or on behalf of
such Indemnitee in respect of the related Indemnifiable Loss. If an Indemnitee
shall have received the payment required by this Agreement from an Indemnifying
Party in respect of an Indemnifiable Loss and shall subsequently actually
receive Insurance Proceeds or other amounts in respect of such Indemnifiable
Loss, then such Indemnitee shall pay to such Indemnifying Party a sum equal to
the amount of such Insurance Proceeds or other amounts actually received, up to
the aggregate amount of any payments received from such Indemnifying Party
pursuant to this Agreement in respect of such Indemnifiable Loss.
          (ii) An Indemnifying Party shall not be required to indemnify or pay
an Indemnitee pursuant to paragraphs (a), (b) or (c) of this Section 16, as
applicable, for any Indemnifiable Losses relating to or associated with any
employee benefit plan, policy, program or arrangement of the Indemnifying Party
arising out of, by reason of or otherwise in connection with any act or failure
to act on the part of such Indemnitee (including for this purpose any
subsidiaries, businesses or operations which become associated with the
Indemnitee by virtue of or in connection with the Distribution) with respect to
or in connection with such employee benefit plan, policy, program or
arrangement, including, without limitation, any such act or failure to act in
connection with the administration by the Indemnitee of such employee benefit
plan, policy, program or arrangement.
          (e) Survival of Indemnities. The obligations of ITT, Water and Defense
under this Section 16 shall survive the sale or other transfer by any of them of
any assets or businesses or the assignment by any of them of any Liabilities,
with respect to any Indemnifiable Loss of the other related to such assets,
businesses or Liabilities.

          17. DISPUTE RESOLUTION. In the event of a controversy, dispute or
claim arising out of, in connection with, or in relation to the interpretation,
performance, nonperformance, validity or breach of this Agreement or otherwise
arising out of, or in any way related to this Agreement, including, without
limitation, any claim based on contract, tort, statute or constitution, the
relevant parties shall adhere to the dispute resolution procedures as described
in the Distribution Agreement.

          18. MISCELLANEOUS. (a) Complete Agreement; Construction. This
Agreement, including the Schedules and the Distribution Agreement, shall
constitute the entire agreement between the parties with respect to the subject
matter hereof and shall supersede all previous negotiations, commitments, course
of dealings and writings with respect to such subject matter. In the event of
any inconsistency between this Agreement and any Schedule hereto, the Schedule
shall prevail. In the event and to the extent that there shall be a conflict
between the provisions of this Agreement and the provisions of the Distribution
Agreement, this Agreement shall control unless specifically stated otherwise in
the Distribution Agreement.



--------------------------------------------------------------------------------



TABLE OF CONTENTS



24

          (b) Ancillary Agreements. Except as expressly set forth herein, this
Agreement is not intended to address, and should not be interpreted to address,
the matters specifically and expressly covered by the Ancillary Agreements.
          (c) Counterparts. This Agreement may be executed in more than one
counterpart, all of which shall be considered one and the same agreement, and
shall become effective when one or more such counterparts have been signed by
each of the parties and delivered to the other parties.
          (d) Survival of Agreements. Except as otherwise contemplated by this
Agreement, all covenants and agreements of the parties contained in this
Agreement shall survive the Effective Time and remain in full force and effect
in accordance with their applicable terms.
          (e) Expenses. Except as specifically listed on Schedule 18(e), all
out-of-pocket fees and expenses incurred, or to be incurred and directly related
to the transactions contemplated hereby shall be paid as described in the
Distribution Agreement.
          (f) Notices. All notices, requests, claims, demands and other
communications under this Agreement shall be made as described in the
Distribution Agreement.
          (g) Waivers. Any consent required or permitted to be given by any
party to the other parties under this Agreement shall be in writing and signed
by the party giving such consent and shall be effective only against such party.
          (h) Assignment. This Agreement shall not be assignable, in whole or in
part, directly or indirectly, by any party hereto without the prior written
consent of the other parties, and any attempt to assign any rights or
obligations arising under this Agreement without such consent shall be void.
Notwithstanding the foregoing, this Agreement shall be assignable in whole in
connection with a merger or consolidation or the sale of all or substantially
all the assets of a party hereto so long as the resulting, surviving or
transferee entity assumes all the obligations of the relevant party hereto by
operation of law or pursuant to an agreement in form and substance reasonably
satisfactory to the other parties to this Agreement.
          (i) Successors and Assigns. The provisions of this Agreement and the
obligations and rights hereunder shall be binding upon, inure to the benefit of
and be enforceable by (and against) the parties and their respective successors
and permitted transferees and assigns.
          (j) Termination and Amendment. This Agreement may be terminated,
amended, modified or amended and the Distribution may be modified or abandoned
at any time prior to the Effective Time by and in the sole discretion of ITT
without the approval of Water, Defense or the shareholders of ITT. In the event
of such termination, no party shall have any liability of any kind to any other
party or any other person. After the Effective Time, this Agreement may not be
terminated, modified or amended except by an agreement in writing signed by ITT,
Water and Defense.
          (k) Payment Terms. Except as expressly provided to the contrary in
this Agreement, any amount to be paid or reimbursed by any party, on the one
hand, to any other



--------------------------------------------------------------------------------



TABLE OF CONTENTS



25

party or parties, on the other hand, under this Agreement shall be paid or
reimbursed hereunder within sixty (60) days after presentation of an invoice or
a written demand therefor and setting forth, or accompanied by, reasonable
documentation or other reasonable explanation supporting such amount. Except as
expressly provided to the contrary in this Agreement, any amount not paid when
due pursuant to this Agreement (and any amount billed or otherwise invoiced or
demanded and properly payable that is not paid within sixty (60) days of such
bill, invoice or other demand) shall bear interest at a rate per annum equal to
LIBOR, from time to time in effect, calculated for the actual number of days
elapsed, accrued from the date on which such payment was due up to the date of
the actual receipt of payment.
          (l) No Circumvention. The parties agree not to directly or indirectly
take any actions, act in concert with any person who takes an action, or cause
(including the failure to take a reasonable action) such that the resulting
effect is to materially undermine the effectiveness of any of the provisions of
this Agreement.
          (m) Subsidiaries. Each of the parties hereto shall cause to be
performed, and hereby guarantees the performance of, all actions, agreements and
obligations set forth herein to be performed by any Subsidiary of such party or
by any entity that becomes a Subsidiary of such party at the Effective Time, to
the extent such Subsidiary remains a Subsidiary of the applicable party.
          (n) Third Party Beneficiaries. This Agreement is solely for the
benefit of the parties hereto and should not be deemed to confer upon third
parties any remedy, claim, liability, reimbursement, claim of action or other
right in excess of those existing without reference to this Agreement.
          (o) Title and Headings. Titles and headings to Sections herein are
inserted for the convenience of reference only and are not intended to be a part
of or to affect the meaning or interpretation of this Agreement.
          (p) Schedules. The Schedules shall be construed with and as an
integral part of this Agreement to the same extent as if the same had been set
forth verbatim herein. Nothing in the Schedules constitutes an admission of any
liability or obligation of ITT, Water or Defense or any of their respective
Affiliates to any third party, nor, with respect to any third party, an
admission against the interests of ITT, Water or Defense or any of their
respective Affiliates. The inclusion of any item or liability or category of
item or liability on any Schedule is made solely for purposes of allocating
potential liabilities among the parties and shall not be deemed as or construed
to be an admission that any such liability exists.
          (q) Governing Law. This Agreement shall be governed by and construed
in accordance with the Laws, but not the Laws governing conflicts of Laws (other
than Sections 5-1401 and 5-1402 of the New York General Obligations Law), of the
State of New York; provided that the Indiana Business Corporation Law, including
the provisions thereof governing the fiduciary duties of directors of a Indiana
corporation, shall govern, as applicable, the internal affairs of ITT, Defense
and Water, as the case may be.



--------------------------------------------------------------------------------



TABLE OF CONTENTS



26

          (r) Consent to Jurisdiction. Subject to the provisions of Article XVI
hereof, each of the parties irrevocably submits to the exclusive jurisdiction of
(a) the Supreme Court of the State of New York, New York County, or (b) the
United States District Court for the Southern District of New York (the “New
York Courts”), for the purposes of any suit, action or other proceeding to
compel arbitration or for provisional relief in aid of arbitration in accordance
with Article IX of the Distribution Agreement or to prevent irreparable harm,
and to the non-exclusive jurisdiction of the New York Courts for the enforcement
of any award issued thereunder. Each of the parties further agrees that service
of any process, summons, notice or document by U.S. registered mail to such
party’s respective address set forth above shall be effective service of process
for any action, suit or proceeding in the New York Courts with respect to any
matters to which it has submitted to jurisdiction in this Section 18(r). Each of
the parties irrevocably and unconditionally waives any objection to the laying
of venue of any action, suit or proceeding arising out of this Agreement or the
transactions contemplated hereby in the New York Courts, and hereby further
irrevocably and unconditionally waives and agrees not to plead or claim in any
such court that any such action, suit or proceeding brought in any such court
has been brought in an inconvenient forum.
          (s) Waiver of Jury Trial. EACH OF THE PARTIES HEREBY WAIVES TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY WITH RESPECT TO ANY LITIGATION DIRECTLY OR INDIRECTLY ARISING OUT OF, UNDER
OR IN CONNECTION WITH THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED BY THIS
AGREEMENT. EACH OF THE PARTIES HEREBY (A) CERTIFIES THAT NO REPRESENTATIVE,
AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE,
THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE
FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT HAS BEEN INDUCED TO ENTER INTO
THIS AGREEMENT AND THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT, AS
APPLICABLE, BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN
THIS SECTION 18(S).
          (t) Severability. In the event any one or more of the provisions
contained in this Agreement should be held invalid, illegal or unenforceable in
any respect, the validity, legality and enforceability of the remaining
provisions contained herein and therein shall not in any way be affected or
impaired thereby. The parties shall endeavor in good-faith negotiations to
replace the invalid, illegal or unenforceable provisions with valid provisions,
the economic effect of which comes as close as possible to that of the invalid,
illegal or unenforceable provisions.
          (u) Force Majeure. No party (or any person acting on its behalf) shall
have any liability or responsibility for failure to fulfill any obligation
(other than a payment obligation) under this Agreement, so long as and to the
extent to which the fulfillment of such obligation is prevented, frustrated,
hindered or delayed as a consequence of circumstances of Force Majeure. A party
claiming the benefit of this provision shall, as soon as reasonably practicable
after the occurrence of any such event: (a) notify the other applicable parties
of the nature and extent of any such Force Majeure condition and (b) use due
diligence to remove any such causes and resume performance under this Agreement
as soon as feasible.



--------------------------------------------------------------------------------



TABLE OF CONTENTS



27

          (v) Interpretation. The parties have participated jointly in the
negotiation and drafting of this Agreement. This Agreement shall be construed
without regard to any presumption or rule requiring construction or
interpretation against the party drafting or causing any instrument to be
drafted.
          (w) No Duplication; No Double Recovery. Nothing in this Agreement is
intended to confer to or impose upon any party a duplicative right, entitlement,
obligation or recovery with respect to any matter arising out of the same facts
and circumstances.
          (x) No Waiver. No failure to exercise and no delay in exercising, on
the part of any party, any right, remedy, power or privilege hereunder shall
operate as a waiver hereof or thereof; nor shall any single or partial exercise
of any right, remedy, power or privilege hereunder or thereunder preclude any
other or further exercise thereof or the exercise of any other right, remedy,
power or privilege.
          (y) No Admission of Liability. The allocation of assets and
liabilities herein (including on the Schedules hereto) is solely for the purpose
of allocating such assets and liabilities among ITT, Water and Defense and is
not intended as an admission of liability or responsibility for any alleged
liabilities vis a vis any third party, including with respect to the Liabilities
of any non-wholly owned subsidiary of ITT, Water or Defense.
          (z) Definitions. Capitalized terms used herein shall have the
respective meanings specified in the Appendix attached hereto unless otherwise
herein defined or the context hereof shall otherwise require.
[Signature Page Follows]



--------------------------------------------------------------------------------



TABLE OF CONTENTS



          IN WITNESS WHEREOF, the parties have duly executed and entered into
this Agreement, as of the date first above written.

                  ITT Corporation    
 
           
 
  By:   /s/ Aris C. Chicles    
 
  Name:  
 
Aris C. Chicles    
 
  Title:   Senior Vice President    
 
                Xylem Inc.    
 
           
 
  By:   /s/ Frank R. Jimenez    
 
  Name:  
 
Frank R. Jimenez    
 
  Title:   Vice President, General Counsel & Secretary    
 
                Exelis Inc.    
 
           
 
  By:   /s/ Ann D. Davidson    
 
  Name:  
 
Ann D. Davidson    
 
  Title:   Vice President, General Counsel & Secretary    

[Signature Page]



--------------------------------------------------------------------------------



TABLE OF CONTENTS



1


          19. DEFINITIONS.
          As used in the Agreement, the following terms have the following
meanings:
          “1995 Employee Matters Agreement” means the Employee Benefit Services
and Liability Agreement dated as of November 1, 1995, among ITT Corporation, a
Delaware corporation, ITT Destinations, Inc., a Nevada corporation, and ITT
Hartford Group, Inc., a Delaware corporation.
          “Affiliate” has the meaning set forth in the Distribution Agreement.
          “Ancillary Agreements” means all of the written agreements,
instruments, understandings, assignments or other written arrangements (other
than this Agreement and the Distribution Agreement) entered into in connection
with the transactions contemplated hereby, including, without limitation, the
Conveyancing and Assumption Instruments, the Transition Services Agreement, the
Tax Matters Agreement, the License Agreements, the IP Assignments, the Supply
Agreement[s], the Master Lease Agreement and the Master Sublease Agreement.
          “Board” has the meaning set forth in the recitals to this Agreement.
          “British DB Plan” has the meaning set forth in Section 3 of this
Agreement.
          “Canadian Salaried DB Plans” has the meaning set forth in Section 3 of
this Agreement.
          “Change in Control” means (i) where reference is made to a particular
ITT Plan (including, without limitation, the 2003 ITT Equity Incentive Plan),
the definition of “Change in Control” or “Acceleration Event” in such ITT Plan
and (ii) where no reference is made to a particular ITT Plan, with respect to
ITT, Defense or Water (each, a “Company” for the purposes of this definition),
the first day that any one or more of the following conditions have been
satisfied: (a) a report on Schedule 13D shall be filed with the Securities and
Exchange Commission pursuant to Section 13(d) of the Exchange Act disclosing
that any person, other than the Company or a Subsidiary or any employee benefit
plan sponsored by the Company or a Subsidiary (or related trust), is the
beneficial owner directly or indirectly of twenty percent (20%) or more of the
outstanding shares of stock of the Company; (b) any person, other than the
Company or a Subsidiary, or any employee benefit plan sponsored by the Company
or a Subsidiary (or related trust), shall purchase shares pursuant to a tender
offer or exchange offer to acquire any of the shares of stock of the Company (or
securities convertible into stock of the Company) for cash, securities or any
other consideration, provided that after consummation of the offer, the person
in question is the beneficial owner, directly or indirectly, of twenty percent
(20%) or more of the outstanding shares (calculated as provided in paragraph
(d) of Rule 13d-3 under the Exchange Act in the case of rights to acquire
shares); (c) the consummation of (i) any consolidation, business combination or
merger involving the Company, other than a consolidation, business combination
or merger involving the Company in which holders of shares immediately prior to
the consolidation, business combination or merger (x) hold fifty percent (50%)
or more of the combined voting power of the Company (or the corporation
resulting from the consolidation, business combination or merger or the parent
of such



--------------------------------------------------------------------------------



TABLE OF CONTENTS



2

corporation) after the merger and (y) have the same proportionate ownership of
common stock of the Company (or the corporation resulting from the
consolidation, business combination or merger or the parent of such
corporation), relative to other holders of shares immediately prior to the
consolidation, business combination or merger, immediately after the
consolidation, business combination or merger as immediately before; or (ii) any
sale, lease, exchange or other transfer (in one transaction or a series of
related transactions) of all or substantially all the assets of the Company;
(d) there shall have been a change in a majority of the members of the board of
directors of the Company within a 12-month period unless the election or
nomination for election by the Company’s shareholders of each new director
during such 12-month period was approved by the vote of two-thirds of the
directors then still in office who (x) were directors at the beginning of such
12-month period or (y) whose nomination for election or election as directors
was recommended or approved by a majority of the directors who were directors at
the beginning of such 12-month period; or (e) any person, other than the Company
or a Subsidiary or any employee benefit plan sponsored by the Company or a
Subsidiary (or related trust), becomes the beneficial owner of twenty percent
(20%) or more of the shares.
          “Conveyancing and Assumption Instruments” has the meaning set forth in
the Distribution Agreement.
          “Defense” has the meaning set forth in the recitals to this Agreement.
          “Defense Business” has the meaning set forth in the Distribution
Agreement.
          “Defense Common Stock” has the meaning set forth in the recitals to
this Agreement.
          “Defense Director Plans” has the meaning set forth in Article IX of
this Agreement.
          “Defense Employees” means persons who, immediately after the
Distribution Date, are employed by Defense, including such persons identified on
Schedule 1(a)(ii) and such persons absent from work at Defense by reason of
layoff, leave of absence or disability.
          “Defense Indemnitees” has the meaning set forth in the Distribution
Agreement.
          “Defense Plans” means such plans, programs and arrangements maintained
for the benefit of Defense Employees prior to the Distribution Date.
          “Defense Stock Plan” has the meaning set forth in Article VII of this
Agreement.
          “Distribution” has the meaning set forth in the recitals to this
Agreement.
          “Distribution Agent” has the meaning set forth in the Distribution
Agreement.
          “Distribution Agreement” has the meaning set forth in the recitals to
this Agreement.
          “Distribution Date” has the meaning set forth in the Distribution
Agreement.



--------------------------------------------------------------------------------



TABLE OF CONTENTS



3

          “Distribution Record Date” has the meaning set forth in the
Distribution Agreement.
          “Distribution” has the meaning set forth in the recitals to this
Agreement.
          “Effective Time” has the meaning set forth in the Distribution
Agreement.
          “Eligibility End Date” has the meaning set forth in Article III of
this Agreement.
          “Force Majeure” has the meaning set forth in the Distribution
Agreement.
          “Incentive Plan” has the meaning set forth in Article VI of this
Agreement.
          “Indemnifiable Losses” has the meaning set forth in the Distribution
Agreement.
          “Indemnifying Party” has the meaning set forth in Section 16(d) of
this Agreement.
          “Indemnitee” has the meaning set forth in Section 16(d) of this
Agreement.
          “Insurance Proceeds” has the meaning set forth in the Distribution
Agreement.
          “ITT” has the meaning set forth in the recitals to this Agreement.
          “ITT Common Stock” has the meaning set forth in the recitals to this
Agreement.
          “ITT Director Plans” has the meaning set forth in Article IX of this
Agreement.
          “ITT Employees” means persons who, immediately after the Distribution
Date, are employed by ITT, including such persons absent from work at ITT by
reason of layoff, leave of absence or disability.
          “ITT Group” means ITT and its affiliates prior to the Distribution.
          “ITT Indemnitees” has the meaning set forth in the Distribution
Agreement.
          “ITT Plans” means the ITT Deferred Compensation Plan, the ITT Defined
Benefit Plans, the ITT Defined Contribution Plans, the ITT Director Plan, the
ITT Excess Pension Plan, the ITT Excess Savings Plan, the ITT Non-Qualified
Plans, the ITT Non-US H&W Plans, the ITT Non-US Pension Plans, the ITT Non-US
Unfunded Plans, the ITT Long-Term Disability Plan, the ITT Stock Plans and any
other plan, program or arrangement maintained for the benefit of ITT Employees
prior to the Distribution Date.
          “ITT Retained Business” has the meaning set forth in the Distribution
Agreement.
          “ITT Retiree” means any retired employee of ITT or any of its
predecessors.
          “ITT stock awards” has the meaning set forth in Section 7 of this
Agreement.



--------------------------------------------------------------------------------



TABLE OF CONTENTS



4

          “ITT Stock Plans” has the meaning set forth in Section 7 of this
Agreement.
          “Laws” has the meaning set forth in the Distribution Agreement.
          “Liabilities” has the meaning set forth in the Distribution Agreement.
          “Master Trust” means the trust established by ITT and maintained by
Northern Trust as the trustee to hold the assets of all US Qualified DB Plans.
          “New ITT Trust” has the meaning set forth in Section 3 of this
Agreement.
          “New Water Trust” has the meaning set forth in Section 3 of this
Agreement.
          “New York Courts” has the meaning set forth in Article XVIII of this
Agreement.
          “Non-US DB Plans” has the meaning set forth in Article III of this
Agreement.
          “Non-US DC Plans” has the meaning set forth in Article IV of this
Agreement.
          “Non-US H&W Plans” has the meaning set forth in Article V of this
Agreement.
          “party” means ITT, Water and Defense.
          “person” means any natural person, corporation, business trust, joint
venture, association, company, partnership or government, or any agency or
political subdivision thereof.
          “Plan Actuary” means the plan actuary for each Non-US DB Plan, Non-US
DC Plan or Non-US H&W Plan prior to the Distribution Date or the third-party
individual who determined the liability under such plan prior to, on or after
the Distribution Date.
          “Preexisting ITT Employees” means persons actively employed by the ITT
Group immediately prior to the Distribution; and persons who are absent from
work to the ITT Group immediately prior to the Distribution by reason of layoff,
leave of absence or disability.
          “Records” has the meaning set forth in Article 13 of this Agreement.
          “RSUs” has the meaning set forth in Article VII of this Agreement.
          “Schedule” or “Schedules” means the Schedules Relating to Benefits and
Compensation Matters Agreement, dated as of October 25, 2011, among ITT
Corporation, Exelis Inc. and Xylem Inc., as they may be amended from time to
time.
          “Subsidiary” has the meaning set forth in the Distribution Agreement.
          “Tax Matters Agreement” has the meaning set forth in the Distribution
Agreement.
          “Tax” has the meaning set forth in the Tax Matters Agreement.



--------------------------------------------------------------------------------



TABLE OF CONTENTS



5

          “Transition Services Agreement” has the meaning set forth in the
Distribution Agreement.
          “TSR Awards” has the meaning set forth in Article VI of this
Agreement.
          “USA Patriot Act” means the Uniting and Strengthening America By
Providing Appropriate Tools Required to Intercept and Obstruct Terrorism (USA
Patriot Act) Act of 2001, and any amendments thereto.
          “US H&W Plans” has the meaning set forth in Article V of this
Agreement.
          “US Non-Qualified DB Plans” has the meaning set forth in Article III
of this Agreement.
          “US Non-Qualified DC Plans” has the meaning set forth in Article IV of
this Agreement.
          “US Qualified DB Plans” has the meaning set forth in Article III of
this Agreement.
          “US Qualified DC Plans” has the meaning set forth in Article IV of
this Agreement.
          “Water” has the meaning set forth in the recitals to this Agreement.
          “Water Business” has the meaning set forth in the Distribution
Agreement.
          “Water Common Stock” has the meaning set forth in the recitals to this
Agreement.
          “Water Director Plan” has the meaning set forth in Article IX of this
Agreement.
          “Water Employees” means persons who, immediately after the
Distribution Date, are employed by Water, including such persons identified on
Schedule 1(a)(i) and such persons absent from work at Water by reason of layoff,
leave of absence or disability.
          “Water Indemnitees” has the meaning set forth in the Distribution
Agreement.
          “Water Plans” means such plans, programs and arrangements maintained
for the benefit of Water Employees prior to the Distribution Date.





--------------------------------------------------------------------------------



TABLE OF CONTENTS



SCHEDULES RELATING TO
BENEFITS AND COMPENSATION MATTERS AGREEMENT
DATED AS OF OCTOBER 25, 2011,
AMONG
ITT CORPORATION,
XYLEM INC.
AND
EXELIS INC.

 



--------------------------------------------------------------------------------



TABLE OF CONTENTS



TABLE OF CONTENTS

              Page  
Schedule 1(a)(i): ITT Employees to Water
    1  
Schedule 1(a)(ii): ITT Employees to Defense
    3  
Schedule 1(d): Employment Agreements
    5  
Schedule 3(a)(i): List of US Qualified Defined Benefit Plans
    6  
Schedule 3(a)(ii): List of US Non-Qualified Defined Benefit Plans
    7  
Schedule 3(a)(iii): List of Non-US Defined Benefit Plans
    8  
Schedule 3(b)(iv): Master Trust Interest
    10  
Schedule 4(a)(i): List of US Qualified Defined Contribution Plans
    11  
Schedule 4(a)(ii): List of US Non-Qualified Defined Contribution Plans
    12  
Schedule 4(a)(iii): List of Non-US Defined Contribution Plans
    13  
Schedule 4(c)(iii): Employees Under Deferred Compensation Plan
    14  
Schedule 4(c)(iv): Employees Under Excess Savings Plan
    15  
Schedule 5(a)(i): List of US Health & Welfare Plans
    16  
Schedule 5(a)(ii): List of Non-US Health & Welfare Plans
    18  
Schedule 6(a): List of Incentive Plans
    20  
Schedule 7(a): List of ITT Stock Plans
    21  
Schedule 8(a): COLI Policies
    22  
Schedule 8(b): Executive Life Policies
    23  
Schedule 9(a): List of ITT Director Plans
    24  
Schedule 10(a): List of Collective Bargaining Agreements
    25  
Schedule 16(a): Liabilities Assumed by ITT
    27  
Schedule 16(b): Liabilities Assumed by Water
    27  
Schedule 16(c): Liabilities Assumed by Defense
    27  
Schedule 18(e): Miscellaneous Expenses
    28  

i



--------------------------------------------------------------------------------



TABLE OF CONTENTS



1

Schedule 1(a)(i): ITT Employees to Water
Individuals listed on Schedule 1(a)(i) are listed as of 9/22/11, which will be
adjusted to the date coincident with, or the end of the month following, the
Distribution Date.
     1. Individuals employed by the following legal entities:

                                                  CURRENT OFFICIAL LEGAL ENTITY
          CURRENT       CYCLE   PAYROLL   NEWCO LEGAL       NEW     NAME  
CURRENT FEIN   EMPLOYER NAME   INFINIUM   VC   CODE   NAME   ENTITY   NEWCO FEIN
  INFINIUM   COUNTRY
COMMON PARENT CORPORATION
ITT CORPORATION
  13-5158950   ITT FLUID TECHNOLOGY     800     FC   FLOBW   FLOJET Bl WEEKLY  
Flow Control LLC   45-2115170     891     US
 
                                               
COMMON PARENT CORPORATION
ITT CORPORATION
  13-5158950   ITT FLUID TECHNOLOGY     800     RCW   BGSAL   BELL & GOSSETT  
Fluid Handling, LLC   45-2237289     894     US
 
                                               
COMMON PARENT CORPORATION
ITT CORPORATION
  13-5158950   ITT FLUID TECHNOLOGY     800     RCW   BGUN   BELL& GOSSETT  
Fluid Handling, LLC   45-2237289     894     US
 
                                               
COMMON PARENT CORPORATION
ITT CORPORATION
  13-5158950   ITT FLUID TECHNOLOGY     800     RCW   HTSAL   HEAT TRANSFER  
Fluid Handling, LLC   45-2237289     893     US
 
                                               
COMMON PARENT CORPORATION
ITT CORPORATION
  13-5158950   ITT FLUID TECHNOLOGY     800     RCW   HTUN   HEAT
TRANSFER   Fluid Handling, LLC   45-2237289     893     US
 
                                               
COMMON PARENT CORPORATION
ITT CORPORATION
  13-5158950   ITT FLUID TECHNOLOGY     800     RCW   RCSAL   R&CW HQ   Fluid
Handling, LLC   45-2237289     890     US
 
                                               
ITT WATER & WASTEWATER USA INC. [FORMERLY WEDECO,
  23-2914590   ADVANCED WATER TREATMENT     870     RCW   WPC   WATER POLUTION  
Water Co US, Inc.   45-2080074     870     US
 
                                               
ITT WATER & WASTEWATER USA INC. [FORMERLY WEDECO,
  23-2914590   ITT FLYGT CORPORATION     850     WWW   CPSAL   CUSTOM PUMPS  
Water Co US, Inc.   45-2080074     850     US
 
                                               
ITT WATER & WASTEWATER USA, INC. [FQRMERLY WEDECO,
  23-2914590   ITT FLYGT CORPORATION     850     WWW   FLSAL   FLYGT SALARY  
Water Co US, Inc.   45-2080074     850     US
 
                                               
ITT WATER & WASTEWATER USA, INC. [FORMERLY WEDECO,
  23-2914590   WEDECO INC     874     WWW   WEDBW   WEDECO
BW   Water Co US, Inc.   45-2080074     874     US
 
                                               
RULE INDUSTRIES, INC.
  04-2384630   ITT FLOW CONTROL, AMERICAS/RULE     860     FC   RUSAL   RULE
SALARY   Flow Control LLC   45-2115170     860     US
 
                                               
 
   
ITT WATER TECHNOLOGY (TX), LP/LLC
  75-2623429   ITT GOULDS

PUMPS TEXAS     830     RCW   H9WSA   TX
TURBINE &   Texas Turbine, LLC   45-2116251     830     US
 
   
 
      Goulds Pumps Canada (IPG)                                  CGO     CANADA
 
   
 
      Ontario Pro Service Center                                  CON     CANADA

     2. Individuals associated with the following entities that will transfer to
Water:

                 
Chile
    1     RCW    
 
               
India
    120     Water    
 
               
Mexico (Chihuahu
    5     FC    
 
               
Mexico (Nogales)
    80     FC    
 
               
Singapore
    15     RCW    
 
               
South Korea
    3     RCW    
 
               
Taiwan
    1     RCW    
 
               
Thailand
    2     RCW    
 
               
United Kingdom
    15     SS    
 
               
United Kingdom (Basingsto ke)
    3     IT    
 
               
United Kingdom (Whiteley, Letchwort
    168     FC    

                 
ITT High Precision Manufactured Products (Wuxi) Co., Ltd
    63     FC   ITT Water & Waste (Shenyang) Co., Ltd, Wuxi Branch - Assets will
also transfer
 
               
ITT (China) Investment, Shanghai Branch
    51     Water HQ   ITT (Shanghai) Trading Co., Ltd — Assets will transfer
 
               
ITT (China) Investment
    3         ITT (Shanghai) Trading Co., Ltd,
 
               
ITT (China) Investment
    2         ITT (Shanghai) Trading Co., Ltd, Beijing Branch
 
               
ITT (China) Investment, Shanghai Branch
    2         ITT (Shanghai) Trading Co., Ltd Beijing Branch
 
               
ITT (China) Investment, Shanghai Branch
    1         ITT (Nanjing) CO., Ltd
 
               
ITT (China) Investment
    1         ITT (Shanghai) Trading Co., Ltd,

 



--------------------------------------------------------------------------------



TABLE OF CONTENTS



(FULL PAGE GIF) [y92712e9271285.gif]

3. Individual employees identified below:

 



--------------------------------------------------------------------------------



TABLE OF CONTENTS



(FULL PAGE GIF) [y92712e9271286.gif]

3. Individual employees identified below:

 



--------------------------------------------------------------------------------



TABLE OF CONTENTS



(FULL PAGE GIF) [y92712e9271287.gif]

Schedule 1(a)(ii): ITT Employees to Defense Individuals listed on Schedule 1 (a)
(ii) are listed as of 9/22/11, which will be adjusted to the date coincident
with, or the end of the month following, the Distribution Date. 1. Individuals
employed by the following legal entities: 2. Individuals associated with the
following entities that will transfer to defense:

 



--------------------------------------------------------------------------------



TABLE OF CONTENTS



5

Schedule 1(d): Employment Agreements
Defense Employment Agreements

  1.   Christopher C. Bernhardt

ITT Employment Agreements

  2.   Denise Ramos

Water Employment Agreements

  3.   Frank Jimenez



--------------------------------------------------------------------------------



TABLE OF CONTENTS



6

Schedule 3(a)(i): List of US Qualified Defined Benefit Plans
The US Qualified DB Plans consist of the Defense US Qualified DB Plans, the ITT
US Qualified DB Plans and the Water US Qualified DB Plans.
Defense US Qualified DB Plans

1.   357- ITT Systems Corporation Pension Plan for Hourly Employees at Pacific
Missile Range Facility   2.   501- ITT Salaried Retirement Plan   3.   505- ITT
Avionics Division & ITT Aerospace/Communications Division Pension Plan   4.  
591- ITT Gilfillan Pension Plan for Hourly Employees   5.   611- ITT Electronic
Systems Pension Plan for Employees in the Bargaining Unit   6.   630- Pension
Plan for the Roanoke Plant Hourly Employees of ITT Night Vision   7.   758- EDO
Corporation Employees Pension Plan (frozen plan for former EDO employees)

ITT US Qualified DB Plans

8.   346- Engineered Valves CA Pure Flo Solutions Group Pension Plan for Hourly
Employees at Simi Valley, CA   9.   521- ITT Cannon Employees Retirement Plan
for Hourly Non-Bargaining Production and Maintenance Employees   10.   571- ITT
Aerospace Controls Pension Plan for Hourly Employees   11.   577- ITT
Consolidated Hourly Pension Plan   12.   638- ITT Conoflow Pension Plan for
Non-Clerical, Non-Rep. Hourly Employees   13.   640- ITT Engineered Valves
Pension Plan for Hourly Employees at Amory, MS   14.   642- ITT Engineered
Valves Pension Plan for Local 36 Hourly Employees at Lancaster, PA   15.   698-
ITT Control Technologies Pension Plan for Hourly Employees   16.   724- ITT
Pension Plan for Bargaining Unit Employees Seneca Falls, New York [Xylem to
replicate]   17.   727- ITT Pension Plan for Hourly Employees at Vertical Pump
Division, City of Industry, California   18.   730- ITT Pension Plan for
Bargaining Unit Employees, Ashland Operations, Ashland, PA

Water US Qualified DB Plans

19.   520- ITT Bell & Gossett Hydonics Pension Plan for Hourly Employees   20.  
696- ITT Standard Hourly (Bargaining Unit) Pension Plan   21.   728- ITT Pension
Plan for Hourly Employees, Water Technologies Group-America, Turbine Division,
Lubbock, TX   22.   757- Retirement Plan for ITT Water & Wastewater Leopold Inc.
For Hourly Paid Employees



--------------------------------------------------------------------------------



TABLE OF CONTENTS



7



Schedule 3(a)(ii): List of US Non-Qualified Defined Benefit Plans
The US Non-Qualified DB Plans consist of the Defense US Non-Qualified DB Plans,
the ITT US Non-Qualified DB Plans and the Water US Non-Qualified DB Plans.
Defense US Non-Qualified DB Plans

  1.   680- ITT Excess Plan, which includes the following plans: ITT Excess
Pension Plan 1A, ITT Excess Pension Plan 1B, ITT Excess Pension Plan IIA and ITT
Excess Pension Plan IIB     2.   ITT Ex-Gratia Plan (with the exception of the
liability accrued under the Plan for Steven R. Loranger, which shall remain with
ITT)     3.   682- Federal Labs Unfunded 1     4.   719- ITT Enhanced Pension
Plan     5.   759- EDO Excess Plan — SERP     6.   Retirement Plan for
Non-Management Directors of ITT Corp. (frozen as of October 1, 1995)     7.  
656- Expatriate

ITT US Non-Qualified DB Plans

  8.   718- Cranston Unfunded     9.   ITT Ex-Gratia Plan (only the liability
accrued under the Plan for Steven R. Loranger, which shall remain with ITT)

Water US Non-Qualified DB Plans

  10.   None



--------------------------------------------------------------------------------



TABLE OF CONTENTS



8



Schedule 3(a)(iii): List of Non-US Defined Benefit Plans
The Non-US DB Plans consist of the Defense Non-US DB Plans, the ITT Non-US DB
Plans and the Water Non-US DB Plans.
Defense Non-US DB Plans

  1.   None

ITT Non-US DB Plans

  2.   325- ITT Belgium — Cannon (Belgium)     3.   Gratuity Benefit Program
(India)[Xylem to replicate]     4.   128- Cannon GmbH (Germany) [Unfunded]    
5.   378- Cannon GmbH (Germany) [Unfunded]     6.   340- Cannon Japan (Japan)
[Unfunded]     7.   735- Industries Management GmbH, Bad Camberg and former
Fechenheim (Germany) [Unfunded]     8.   Salary Sacrifice e.V Plan — ITTG
(Germany)

Water Non-US DB Plans

  9.   323- ITT Belgium — ITT Industries (Belgium)     10.   324- ITT Belgium
Pension Plan (Belgium)     11.   166- Pension Plan for Union Employees of ITT
Automotive, a division of ITT Industries of Canada Ltd. [Electrical Systems,
North America] (Canada)     12.   200- Pension Plan for Hourly Employees of ITT
Residential & Commercial Water (R&CW), a Division of ITT Industries of Canada
L.P (Canada)     13.   203- Pension Plan for Hourly Employees of ITT Automotive,
a division of ITT Industries of Canada Ltd. [Structural Systems and Components,
North America (Toronto Stamping Plant)] (Canada)     14.   205- ITT Industries
Canadian Pension Plan for Salaried Employees (Canada)     15.   350- ITT
Canadian Excess Benefit Plan — Unregistered (Canada)     16.   209- Pension Plan
for Hourly Employees of ITT Fabri-Valve, a Division of ITT Industries of Canada
Ltd. (Canada)     17.   221- Pension Plan for Union Employees of Ontario
Malleable Iron Company Limited (Canada)     18.   223- Pension Plan for Union
Employees of ITT Cannon, a Division of ITT Industries of Canada Ltd.(Canada)    
19.   744- Pension Plan of ITT Water & Wastewater, a Division of ITT Industries
of Canada L.P.(Canada)     20.   369- Industries Management GmbH, Ebernhahn
(Division KONI) (Germany)     21.   756- Flygt Ireland (Ireland)     22.   186-
ITT Industries General Pension Plan (UK)     23.   189- ITT Industries Pension
Plan for UK Expatriates (UK)     24.   190- Godwin Pumps Limited Pension Scheme
(UK)     25.   125- Industriebeteiligungsgesellschaft mbH (Germany) [Unfunded]  
  26.   738- DITTHA GmbH, Kempen (Germany) [Unfunded]     27.   126- DITTHA
GmbH. Kempen (Germany) [Unfunded]



--------------------------------------------------------------------------------



TABLE OF CONTENTS



9



28.   366- Industries Management GmbH, Ebernhahn (Division KONI)
(Germany)[Unfunded]   29.   111- ITT Flygt Pumpen GmbH, Langenhagen, jetzt ITT
Water & Wastewater (Germany) [Unfunded]   30.   Deutschland GmbH
(Germany)[Unfunded]   31.   116- ITT Industriebeteiligungsgesellschaft mbH
(Germany)[Unfunded]   32.   755- ITT Water & Wastewater, Herford
(Germany)[Unfunded]   33.   760- Jabsco GmbH (Germany)[Unfunded]   34.   761-
ebro Electronic GmbH & Co. KG (Germany)[Unfunded]   35.   762- SI Analytics GmbH
Mainz Deferred Comp (Germany)[Unfunded]   36.   763- SI-FAS Pension Valuation
(Germany)[Unfunded]   37.   764- WTW FAS Pension Plan (Germany)[Unfunded]   38.
  765- ebro Electronics Instruments GmbH Ingolstadt Pension Plan (Germany)
[Unfunded]   39.   370- Industries Management GmbH,former Regelungstechnik
(Germany)[Unfunded]   40.   720- Industries Management GmbH,former
Regelungstechnik (Germany)[Unfunded]   41.   731- Industries Management GmbH
(Germany)[Unfunded]   42.   732- Industries Management GmbH (Germany)[Unfunded]
  43.   734- Industries Management GmbH (Germany)[Unfunded]   44.   736-
Industries Management GmbH, Bad Camberg and former Fechenheim (Germany)
[Unfunded]   45.   713- Flygt S.p.a. Flygt Italy Plan (Italy)[Unfunded]   46.  
766- ADIN Pension 28229 NOK (Norway)[Unfunded]   47.   767- ADI Storebrand 27835
NOK (Norway)[Unfunded]   48.   768- Storebrand 25000 NOK (Norway)[Unfunded]  
49.   118- Grindex AB (Sweden)[Unfunded]   50.   120- Water & Wastewater AB
General Pension Plan (ITP-Plan) (Sweden)[Unfunded]   51.   121- Water &
Wastewater AB Individual Contracts (Not FPG/PRI) (Sweden) [Unfunded]   52.  
754- Industries Holding AB General Pension Plan (ITP-Plan) (Sweden)[Unfunded]



--------------------------------------------------------------------------------



TABLE OF CONTENTS



10

Schedule 3(b)(iv): Master Trust Interest
Amounts listed on Schedule 3(b)(iv) are listed as of 7/31/11, which will be
adjusted to the date coincident with, or the end of the month following, the
Distribution Date.
Water Interest

                  Plan Name   Plan #   7/31/2011 Balance
ITT Bell — Gossett
    520       26,179,521  
ITT Standard Hourly
    696       14,215,802  
Goulds Division Lubbock
    728       5,415,891  
Leopold
    757       2,444,161  
Total Xylem
            48,255,375  

ITT Interest

                  Plan Name   Plan #   7/31/2011 Balance
ITT Shertec Simi Valley
    346       376,902  
ITT Cannon Electric
    521       25,380,063  
ITT Aerospace Controls
    571       12,399,734  
Consolidated Hourly Plans
    577       66,737,221  
ITT Grinell — Non-clerical
    638       1,280,183  
ITT Fluid Tech. — Lancaster
    642       5,743,973  
ITT Fluid Tech. — Amory Hourly
    640       2,040,563  
ITT Control Technologies
    698       289326.82  
Goulds Beginning Unit Employees
    724       69,070,531  
Goulds Vertical Pump Division
    727       4,191,936  
Goulds Bargaining Unit Employees
    730       12,709,847  
 
               
Total ITT
            200,220,281  



--------------------------------------------------------------------------------



TABLE OF CONTENTS



11

Schedule 4(a)(i): List of US Qualified Defined Contribution Plans
The US Qualified DC Plans consist of the Defense US Qualified DC Plans, the ITT
US Qualified DC Plans and the Water US Qualified DC Plans.
Defense US Qualified DC Plans

1.   100- ITT Salaried Investment and Savings Plan   2.   178- ITT Avionics
Division & ITT Aerospace/Communications Division Bargaining Unit Savings Plan  
3.   209- ITT Night Vision Savings Plan for Hourly Employees   4.   227- ITT
Electronic Systems Savings Plan for Hourly Employees   5.   013- ITT Systems
Corporation Retirement/Savings Plan   6.   235- ITT Systems Corporation Pacific
Missile Range Facility Savings Plan for Hourly Employees   7.   ITT Research
Systems Inc. Employees’ Savings Plan   8.   237- ITT Advanced Engineering and
Sciences Professional Benefits Employees’ Savings Plan   9.   003- EDO
Corporation Employee Investment Plan   10.   200- ITT Gilfillan Savings Plan for
Hourly Employees

ITT US Qualified DC Plans

11.   193- ITT Aerospace Controls Savings Plan for Hourly Employees   12.   196-
ITT Cannon Savings Plan for Hourly Employees   13.   216- ITT Engineered Valves
— Lancaster Savings Plan for Hourly Employees   14.   009- Goulds Pumps, Inc.
Retirement Savings and Investment Plan [Xylem to replicate]   15.   201- ITT
Conoflow Savings Plan for Hourly Employees   16.   215- ITT Engineered Valves —
Fabri Savings Plan for Hourly Emp. At Amory, MS   17.   225- ITT Engineered
Valves CA Pure Flo Solutions Group Savings Plan for Hourly Employees   18.  
236- ITT BIW Connector Systems Employees Savings Plan   19.   010- Procast And
Goulds Pump Service Center Employee Savings Plan   20.   240- Pure-Flo Precision
Savings Plan for Hourly Employees   21.   239- ITT Koni Friction Products
Savings Plan for Hourly Employees   22.   238- ITT Control Technologies Savings
Plan for Hourly Employees   23.   Evolutionary Concepts Profit Sharing Plan (YE
6/30/2010)   24.   ECI/Alcon 401(k) Plan

Water US Qualified DC Plans

25.   002- ITT Rule Savings Plan for Hourly Employees   26.   203- ITT Bell &
Gossett Savings Plan for Hourly Employees   27.   226- ITT Heat Transfer Savings
Plan for Hourly Employees   28.   231- ITT Hydro Air Savings Plan for Hourly
Employees   29.   241- Flojet Corporation 401(k) Plan   30.   001- F.B. Leopold
Co., Inc. Savings Plan for Hourly Employees   31.   001- F.B. Leopold Company,
Inc. Retirement Savings Plan   32.   001- Laing Thermotech, Inc. 401(k) Profit
Sharing Plan   33.   Godwin Pumps of America, Inc. Profit Sharing Plan and Trust



--------------------------------------------------------------------------------



TABLE OF CONTENTS



12



Schedule 4(a)(ii): List of US Non-Qualified Defined Contribution Plans
The US Non-qualified DC Plans consist of the Defense US Non-qualified DC Plans,
the ITT US Non-qualified DC Plans and the Water US Non-qualified DC Plans.
Defense US Non-Qualified DC Plans

  1.   EDO Deferred Compensation Plan

ITT US Non-Qualified DC Plans

  2.   ITT Deferred Compensation Plan [Water and Defense will replicate]     3.
  ITT Excess Savings Plan [Water and Defense will replicate]

Water US Non-Qualified DC Plans

  4.   None



--------------------------------------------------------------------------------



TABLE OF CONTENTS



13



Schedule 4(a)(iii): List of Non-US Defined Contribution Plans
The Non-US DC Plans consist of the Defense Non-US DC Plans, the ITT Non-US DC
Plans and the Water Non-US DC Plans.
Defense Non-US DC Plans

  1.   None

ITT Non-US DC Plans

  2.   Superannuation Benefit Program — ITT India (India) [Xylem to replicate]  
  3.   Provident Fund — ITT India (India) [Xylem to replicate]     4.  
Retirement — IP (Taiwan)     5.   C&K Switches Limited Pension Plan (UK)     6.
  C&K Switches Executive Pension Plan (UK)     7.   Direct Insurance — ITTG
(Germany) [Exelis and Xylem to replicate]

Water Non-US DC Plans

  8.   Superannuation Fund — WWW (Australia)     9.   ITT Industries Canadian
Investment Savings Plan for Salaried Employees — ITT Canada (Canada) [ITT to
replicate]     10.   Insured Retirement- WWW (Denmark) [ITT to replicate]    
11.   Plan d’Epargne Enterprise (PEE) — ITT France (France)     12.   Insured
Retirement — WWW (Netherlands)     13.   Retirement — WWW (South Africa) [ITT to
replicate]     14.   ITT Retirement Savings Plan — ITT Industries (UK) [Exelis
and ITT to replicate]     15.   Wedeco Executive Pension Plan (UK)     16.  
Direct Insurance — WWW (Germany)



--------------------------------------------------------------------------------



TABLE OF CONTENTS



14



Schedule 4(c)(iii): Employees Under Deferred Compensation Plan
Water Employees

  1.   15 individuals identified as Water Employees or ITT Retirees on the
records of the ITT Deferred Compensation Plan

Defense Employees

  2.   36 individuals identified as Defense Employees or ITT Retirees on the
records of the ITT Deferred Compensation Plan



--------------------------------------------------------------------------------



TABLE OF CONTENTS



15



Schedule 4(c)(iv): Employees Under Excess Savings Plan
Participants listed on Schedule 4(c)(iv) are listed as of 7/31/11, which will be
adjusted to the date coincident with, or the end of the month following, the
Distribution Date.
Water Employees

  1.   13 individuals identified as Water Employees on the records of the Excess
Savings Plan

Defense Employees

  2.   13 individuals identified as Defense Employees on the records of the
Excess Savings Plan



--------------------------------------------------------------------------------



TABLE OF CONTENTS



16

Schedule 5(a)(i): List of US Health & Welfare Plans
The US H&W Plans consist of the Defense US H&W Plans, the ITT US H&W Plans and
the Water US H&W Plans.
Defense US H&W Plans

1.   940- ITT Avionics Severance Plan for Exempt and Non-Exempt Salaried
Employees   2.   903- Avionics Postretirement Medical Plan   3.   918- Avionics
Postretirement Life Plan   4.   942- ITT Night Vision Term. Pay for Salaried
Exempt Employees   5.   951- ITT A/CD Severance Pay Plan for Ex. And Non-Ex.
Salaried Employees   6.   502- EDO Corporation Medical, Dental, Vision and
Salary Benefit Plan   7.   503- EDO Corporation Life and Travel Accident Plan  
8.   506- EDO Corporation Sickness, STD, and LTD Plan   9.   914- EDO
Postretirement Medical & Life Plan   10.   302- ITT Employee Benefit Trust   11.
  911- Space Systems Division Postretirement Medical   12.   923- Space Systems
Division Postretirement Life   13.   ITT Salaried Retiree Health Plan

ITT US H&W Plans

14.   594- ITT Salaried Medical and Dental Program [Exelis and Xylem to
replicate]   15.   ITT Corporation Special Senior Executive Severance Pay Plan  
16.   ITT Corporation Enhanced Severance Pay   17.   ITT Corporation Senior
Executive Severance Pay Plan   18.   ITT Industries Corporate Policies-
Severance Policy 30-08   19.   ITT Corporation Severance Plan   20.   529- ITT
Cannon Severance Pay Plan for Exempt and Non-Exempt Salaried Employees   21.  
717- ITT Salaried Voluntary Accident Plan [Exelis and Xylem to replicate]   22.
  801- Group Accident Insurance Plan for Salaried Employees [Exelis and Xylem to
replicate]   23.   802- ITT Corporation Long-Term Disability Plan for Salaried
Employees [Exelis and Xylem to replicate]   24.   ITT Corporation Excess
Long-Term Disability Plan [Exelis and Xylem to replicate]   25.   999- ITT
Corporate Welfare Plan   26.   717- ITT Salaried Voluntary Travel Accident Plan
[Exelis and Xylem to replicate]   27.   514- Kentucky Carbon Corporation
Sickness and Accident Plan (YE 10/31/2009)   28.   503- ITT Carbon Employee
Benefit Trust (YE 10/31/2009)   29.   503- Moog Controls Inc. Voluntary
Employees Beneficiary Trust   30.   902- AC Pump Postretirement Medical Plan  
31.   905- Cannon Postretirement Medical Plan   32.   906- Carbon Postretirement
Medical Plan   33.   907- Goulds Postretirement Medical Plan   34.   908- Higbie
Postretirement Medical Plan   35.   909- Jackson Postretirement Medical Plan



--------------------------------------------------------------------------------



TABLE OF CONTENTS



17

36.   916- ITT Salaried Options C&D   37.   917- AC Pump Postretirement Life
Plan   38.   920- Carbon Postretirement Life Plan   39.   921- Goulds
Postretirement Life plan   40.   925- Engineered Products Postretirement Life
Plan   41.   926- Engineered Valve Postretirement Life Plan   42.   Active
Salaried Life Insurance [Exelis and Xylem to replicate]   43.   Active Salaried
Voluntary Plans [Exelis and Xylem to replicate]   44.   Active Salaried Long
Term Care Plan   45.   Active Salaried United Healthcare/PacifiCare Plan [Exelis
and Xylem to replicate]   46.   Active Salaried Kaiser Plan [Exelis and Xylem to
replicate]   47.   Active Salaried Excellus BluePoint POS Plan [Xylem to
replicate]

Water US H&W Plans

48.   520- ITT Water Technology, Inc. Health Reimbursement Arrangement   49.  
504- The F.B. Leopold Company, Inc. Welfare Benefits Plan   50.   904- Bell &
Gossett Postretirement Medical Plan   51.   910- Leopold Postretirement Medical
Plan   52.   912- ITT Standard (Heat Transfer) Postretirement Medical Plan   53.
  918- Bell & Gossett Postretirement Life Plan   54.   922- Leopold
Postretirement Life Plan   55.   924- ITT Standard (Heat Transfer)
Postretirement Life Plan



--------------------------------------------------------------------------------



TABLE OF CONTENTS



18

Schedule 5(a)(ii): List of Non-US Health & Welfare Plans
The Non-US H&W Plans consist of the Defense Non-US H&W Plans, the ITT Non-US H&W
Plans and the Water Non-US H&W Plans.
Defense Non-US H&W Plans

1.   None

ITT Non-US H&W Plans

2.   Medical — Cannon (Belgium)   3.   Life / AD&D — IP (Brazil)   4.   Medical
— IP (Brazil)   5.   Life Insurance — IP (Chile)   6.   Medical — IP (Chile)  
7.   Direct Insurance — ITTG (Germany) [Exelis and Xylem to replicate]   8.  
Accidental Insurance — ITTG (Germany) [Exelis and Xylem to replicate]   9.  
Employee Compensation Insurance — ITT India (India) [Xylem to replicate]   10.  
Personal Accident — ITT India (India) [Xylem to replicate]   11.   Medical — ITT
India (India) [Xylem to replicate]   12.   Life Insurance — ICS (Mexico)   13.  
Medical — ICS (Mexico)   14.   Medical — IP (Mexico)   15.   AD&D — IP
(Singapore)   16.   Medical — IP (Singapore)   17.   AD&D — IP (South Korea)  
18.   AD&D — IP (Taiwan)   19.   Medical — IP (Taiwan)   20.   AD&D — IP
(Thailand)   21.   Medical — IP (Thailand)   22.   ITT Life Assurance — ITT
Industires (UK) [Exelis and Xylem to replicate]   23.   Medical — ITT Industries
(UK) [Exelis and Xylem to replicate]

Water Non-US H&W Plans

24.   Medical — WWW (Belgium)   25.   Life / AD&D — WWW (Brazil)   26.   Medical
— WWW (Brazil)   27.   ITT Canadian Salaried Group Insurance Program — ITT
Canada (Canada) [ITT to replicate]   28.   Life Insurance — WWW (Chile)   29.  
Medical — WWW (Chile)   30.   Employer Liability Insurance — ITT China (China)
[ITT to replicate]   31.   Life Insurance / AD&D — ITT China (China) [ITT to
replicate]   32.   Medical/Dental — ITT China (China) [ITT to replicate]   33.  
Medical — WWW (Denmark) [ITT to replicate]   34.   Life / AD&D / Disability
(France) [ITT to replicate]   35.   Medical / Dental (France) [ITT to replicate]
  36.   Direct Insurance — WWW (Germany)



--------------------------------------------------------------------------------



TABLE OF CONTENTS



19

37.   Accidental Insurance — WWW (Germany)   38.   Life Insurance — WWW (Mexico)
  39.   Medical — WWW (Mexico)   40.   Medical — WWW (Russia)   41.   AD&D — WWW
(Singapore)   42.   Life / AD&D — WWW (South Africa) [ITT to replicate]



--------------------------------------------------------------------------------



TABLE OF CONTENTS



20



Schedule 6(a): List of Incentive Plans

1.   1997 ITT Industries Annual Incentive Plan   2.   1997 Long-Term Incentive
Plan   3.   ITT Corporation Annual Incentive Plan for Executive Officers   4.  
ITT Corporation Retention Program





--------------------------------------------------------------------------------



TABLE OF CONTENTS



21



Schedule 7(a): List of ITT Stock Plans

1.   1994 ITT Incentive Stock Plan   2.   ITT 1996 Restricted Stock Plan for
Non-Employee Directors   3.   2002 ITT Stock Option Plan for Non-Employee
Directors   4.   2003 ITT Equity Incentive Plan   5.   2011 ITT Omnibus
Incentive Plan   6.   Industries Ltd Share Incentive Plan (UK)   7.   ITT Flygt
Ltd Share Incentive Plan (UK)



--------------------------------------------------------------------------------



TABLE OF CONTENTS



22

Schedule 8(a): COLI Policies
Individuals listed on Schedule 8(a) are listed as of 7/02/11, which will be
adjusted to the date coincident with, or the end of the month following, the
Distribution Date.
ITT

          Policy         Number   Carrier    
18395400
  NM Life    
19127919
  NM Life    
18395404
  NM Life    
19127921
  NM Life    
19127923
  NM Life    
17448846
  NM Life    
56906286
  NYLife    
18696673
  NM Life    
18395408
  NM Life    
18696674
  NM Life    
18395409
  NM Life    
18395411
  NM Life    
18395414
  NM Life    
56906287
  NYLife    
17448847
  NM Life    
17448853
  NM Life    
56906297
  NYLife    
17961894
  NM Life    
19127922
  NM Life    
18696675
  NM Life    
19127925
  NM Life    
17448836
  NM Life    
17616521
  NM Life    
17448845
  NM Life    
17961899
  NM Life    

Water

          Policy Number   Carrier    
17961895
  NM Life    
18395405
  NM Life    
17616524
  NM Life    
191279241
  NM Life    
56906275
  NYLife    
18395401
  NM Life    

Defense

          Policy Number   Carrier    
17616519
  NM Life    
56906274
  NYLife    
17448842
  NM Life    
56906282
  NYLife    
19127920
  NM Life    
56906285
  NYLife    
18395406
  NM Life    
18395407
  NM Life    
56906292
  NYLife    
17448852
  NM Life    
56906294
  NYLife    
18395412
  NM Life    
19127926
  NM Life    
56906301
  NYLife    
17448856
  NM Life    
56906273
  NYLife    
56906276
  NYLife    
56906283
  NYLife    
56906290
  NYLife    
56906291
  NYLife    



--------------------------------------------------------------------------------



TABLE OF CONTENTS



23

Schedule 8(b): Executive Life Policies
Amounts listed on Schedule 8(b) are listed as of 6/30/11, which will be adjusted
to the date coincident with, or the end of the month following, the Distribution
Date.
ITT

              Block 1   Policy    
1
    9061446      
2
    9061445      
3
    9061444      
4
    9061438      
5
    9061443      
6
    9061452      
7
    9061450      
8
    9061440      
9
    9061433      
10
    9061434      
11
    9061435      
12
    9061447      
 
    Block 2   Policy    
1
    9096216      



--------------------------------------------------------------------------------



TABLE OF CONTENTS



24

Schedule 9(a): List of ITT Director Plans

1.   ITT Corporation Deferred Compensation Plan for Non-Employee Directors   2.
  ITT Group Accident Program that provides 24 hour accidental death and
dismemberment coverage

Additionally, the ITT 1996 Restricted Stock Plan for Non-Employee Directors and
the 2002 ITT Stock Option Plan for Non-Employee Directors, each as listed on
Schedule 7(a) apply to non-employee directors of ITT.



--------------------------------------------------------------------------------



TABLE OF CONTENTS



25

Schedule 10(a): List of Collective Bargaining Agreements
The Collective Bargaining Agreements consist of the Defense Collective
Bargaining Agreements, the ITT Collective Bargaining Agreements and the Water
Collective Bargaining Agreements. Works councils and collective bargaining
agreements from jurisdictions other than the US and Canada are expressly
excluded from this schedule and will continue with their respective company by
transfer of law.
Defense Collective Bargaining Agreements

1.   Agreement dated August 28, 2010 between ITT Corporation, Electronic
Systems, Fort Wayne, IN, a Division of ITT Corporation, Inc., and IUE, the
industrial division of the Communication Workers of America, AFL CIO in behalf
of and in conjunction with the IUE the industrial division of the Communication
Workers of America, AFL CIO Local 84999   2.   Agreement dated October 1, 2009
between ITT Electronics Systems/Integrated Electronic Warfare Systems and ITT
Communications Systems and the I.U.E./CWA and its Local Union 81447   3.  
Agreement dated May 22, 2011 between ITT Corporation, Night Vision Roanoke Plant
and IUE, the Industrial Division of the Communications Workers of America
AFL-CIO and Local 82162   4.   Agreement dated December 15, 2009 between
Systems-Benning and Columbus Metal Trades Council   5.   Agreement dated
December 15, 2009 between Systems-Benning and Sheet Metal Workers, Local 85 —
Security Guards   6.   Agreement dated November 1, 2009 between Systems — DSN
and IBEW Local 543   7.   Agreement dated March 31, 2011 between Systems —
K-Town and (Ver.di) Vereinte Dienstleistungsgewerkschaft   8.   Agreement dated
December 1, 2010 between Systems — PMRF and IBEW Local 1260 Main   9.  
Agreement dated December 1, 2010 between Systems — PMRF and IBEW Local 1260
Security   10.   Agreement dated December 1, 2010 between Systems — PMRF and IBU
  11.   Agreement dated November 1, 2007 between Systems — SLRS and IBEW Local
2088   12.   Agreement dated September 1, 2007 between Systems — SLRS and IAM
Local 815   13.   Agreement dated October 31, 2007 between Systems — SLRS and
IBT Local 381   14.   Agreement dated October 1, 2008 between Systems — TARS and
CWA Local 3177   15.   Agreement dated October 1, 2008 between Systems — TARS
(Rio Grande City, TX) and IBEW Local 66   16.   Agreement dated October 1, 2008
between Systems — TARS (Eagle Pass, TX) and IBEW Local 66   17.   Agreement
dated October 1, 2008 between Systems — TARS and IBEW Local 583   18.  
Agreement dated October 1, 2008 between Systems — TARS and IBEW Local 611   19.
  Agreement dated October 1, 2008 between Systems — TARS (Ft. Huachuca, AZ) and
IBEW Local 570   20.   Agreement dated October 1, 2008 between Systems — TARS
(Yuma, AZ) and IBEW Local 570   21.   Agreement dated December 1, 2010 between
Systems — Maxwell and USW Local 13350   22.   Agreement dated July 1, 2009
between Systems — Maxwell and USW Local 8405



--------------------------------------------------------------------------------



TABLE OF CONTENTS



26

23.   Agreement dated August 27, 2010 between Systems — Wallops Island and IAM
Local 2552 (Two units)   24.   Agreement dated April 9, 2011 between Systems —
White Sands and IAM Local 2515   25.   Agreement dated December 1, 2010 between
Systems — TARS (Lajas, PR) and IUSW 6135

ITT Collective Bargaining Agreements

26.   Agreement dated March 1, 2011 between IP Pro shop and Steelworkers   27.  
Agreement between IP/SFO and Steelworkers through July 28, 2012   28.  
Agreement dated May 16, 2009 between Industrial Process (Lancaster,
Pennsylvania), a unit of ITT Corporation, and the Glass, Molders, Pottery and
Plastics & Allied Workers International Union, Local No. 36, AFL-CIO, CLC.

Water Collective Bargaining Agreements

29.   Agreement dated August 1, 2010, between WATER SYSTEMS OPERTIONS (WSO) a
unit of ITT Water Technology, Inc.*, and its successors, and the UNITED
STEELWORKERS on behalf of itself and members of LOCAL UNION No. 3298   30.  
Agreement dated August 15, 2010, by and between ITT Residential & Commercial
Water located in the Village of Morton Grove, and INTERNATIONAL UNION, UNITED
AUTOMOBILE, AEROSPACE AND AGRICULTURAL IMPLEMENT WORKERS OF AMERICA and its
LOCAL UNION NO. 890   31.   Agreement between ITT RCW Heat Transfer, Buffalo,
New York, and UNITED STEELWORKERS, AFL-CIO-CLC Local Number 897, 2010-2013   32.
  Agreement dated September 23, 2010 between ITT R&CW, a division of ITT
Industries of Canada L.P. (for hourly union employees in Guelph, ON) and United
Steel, Paper and Forestry, Rubber, Manufacturing, Energy, Allied Industrial and
Service Workers International Union (United Steelworkers) — Local 8614-05   33.
  Agreement dated April 22, 2010 between ITT W&WW, a division of ITT Industries
of Canada L.P. (for hourly union shop employees in Pointe-Claire, QC) and
National Automobile, Aerospace and Agricultural Implement Workers Union of
Canada (CAW Canada) — Local 698   34.   Agreement dated May 1, 2010 between ITT
W&WW, a division of ITT Industries of Canada L.P. (for hourly union shop
employees in Surrey, BC) and International Union of Operating Engineers (IUOE) —
Local 115   35.   Agreement dated May 1, 2008 between ITT W&WW, a division of
ITT Industries of Canada L.P. (for salaried union office employees in Surrey,
BC) and Canadian Office and Professional Employee’s Union (COPE) — Local 15



--------------------------------------------------------------------------------



TABLE OF CONTENTS



27

Schedule 16(a): Liabilities Assumed by ITT

1.   None

Schedule 16(b): Liabilities Assumed by Water

2.   None

Schedule 16(c): Liabilities Assumed by Defense

3.   None



--------------------------------------------------------------------------------



TABLE OF CONTENTS



28

Schedule 18(e): Miscellaneous Expenses

1.   None

 